 



Exhibit 10.25
AIR PRODUCTS AND CHEMICALS, INC.
RETIREMENT SAVINGS PLAN
AS AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page   ARTICLE I   PURPOSES     1  
 
  1.01       Purposes     1   ARTICLE II   DEFINITIONS     1  
 
  2.01       Affiliated Company     1  
 
  2.02       After-Tax Contributions     2  
 
  2.03       Annual Salary     2  
 
  2.04       Before-Tax Contributions     3  
 
  2.05       Beneficiary or Beneficiaries     3  
 
  2.06       Board     3  
 
  2.07       Business Day     3  
 
  2.08       Catch-up Contributions     4  
 
  2.09       Claims Committee     4  
 
  2.10       Code     4  
 
  2.11       Investment Committee     4  
 
  2.12       Company     4  
 
  2.13       Company Core Contributions     4  
 
  2.14       Company Matching Contributions     4  
 
  2.15       Core Contribution Participant     4  
 
  2.16       Credited Service     4  
 
  2.17       Company Stock     4  
 
  2.18       Deemed Election     5  
 
  2.19       Deferral Election     5  
 
  2.20       Defined Benefit Plan     5  
 
  2.21       Defined Contribution Plan     5  
 
  2.22       Distribution Event     5  
 
  2.23       Electing Employee     5  
 
  2.24       Employee     5  
 
  2.25       Employer     6  
 
  2.26       Employment Commencement Date     6  
 
  2.27       ERISA     6  
 
  2.28       Fair Market Value     6  
 
                   
 
                i  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page  
 
  2.29       Hourly Pension Plan     7  
 
  2.30       Hour of Service     7  
 
  2.31       IGS Savings Plan     8  
 
  2.32       Investment Vehicle     9  
 
  2.33       Matched Contributions     9  
 
  2.34       Matured Company Matching Contributions     9  
 
  2.35       Normal Retirement Age     9  
 
  2.36       Participant     9  
 
  2.37       Participant Contributions     9  
 
  2.38       Participant Investment Funds     9  
 
  2.29       Participating Employer     9  
 
  2.40       Party In Interest     10  
 
  2.41       Period of Severance     10  
 
  2.42       Plan     10  
 
  2.43       Plan Administrator     10  
 
  2.44       Plan Year     10  
 
  2.45       Qualified Domestic Relations Order     11  
 
  2.46       Reemployment Commencement Date     11  
 
  2.47       Retirement Plan     11  
 
  2.48       Retirement Program Change Effective Date     11  
 
  2.49       Salaried Pension Plan     11  
 
  2.50       Severance from Service Date     11  
 
  2.51       Trust Agreement     12  
 
  2.52       Trust Fund     12  
 
  2.53       Trustee     12  
 
  2.54       Unmatched Contributions     12  
 
  2.55       Unmatured Company Matching Contributions     12  
 
  2.56       Vice President – Human Resources     13  
 
  2.56       Year of Service     13  
 
  2.58       Years of Vesting Service     13  
 
                   
 
                ii  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page   ARTICLE III   ELIGIBILITY,
CONTRIBUTIONS, WITHDRAWALS, DISTRIBUTIONS, ROLLOVERS, AND
PLAN-TO-PLAN TRANSFERS     15  
 
  3.01       Eligibility and Commencement of Participation     15  
 
  3.02       Before-Tax, After-Tax, and Catch-up Contributions     17  
 
  3.03       Company Matching Contributions     20  
 
  3.04       Company Core Contribution     22  
 
  3.05       Company Core Contribution Vesting Rules     23  
 
  3.06       Timing of Contributions     24  
 
  3.07       Nondiscrimination Limitations and Corrective Measures     24  
 
  3.08       Withdrawals by Participants of After-Tax Contributions, Company
Matching Contributions, Before-Tax and Catch-up Contributions     38  
 
  3.09       Loans to Participants     41  
 
  3.10       Distributions Following Distribution Events     44  
 
  3.11       Distributions Pursuant to a Qualified Domestic Relations Order    
46  
 
  3.12       Rollovers into the Plan     46  
 
  3.13       Plan-to-Plan Transfers; Plan Mergers     47  
 
  3.14       Limitation on Annual Additions to Participants’ Accounts     48  
 
  3.15       Application of Top-Heavy Provisions     50   ARTICLE IV   TRUST
FUND AND PARTICIPANT INVESTMENT FUNDS     54  
 
  4.01       Trust Agreement     54  
 
  4.02       Investment of Contributions in the Participant Investment Funds    
55  
 
  4.03       Redirection of Investments of Participant Contributions     58  
 
  4.04       Investment of Company Matching Contributions     59  
 
  4.05       Participants’ Accounts     59  
 
  4.06       Account Statements; Investment Information     61  
 
  4.07       Voting, Tendering, and Similar Rights as to Company Stock     62  
 
                 
 
                iii

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page   ARTICLE IV-A   ESTABLISHMENT OF AN
EMPLOYEE STOCK OWNERSHIP PLAN     63   ARTICLE V   MANNER OF DISTRIBUTION OF
PARTICIPANT ACCOUNTS     65  
 
  5.01       General     65  
 
  5.02       Designation of Beneficiaries; Spousal Consents     66  
 
  5.03       Direct Rollovers     67  
 
  5.04       Trustee-to-Trustee Transfer     69  
 
  5.05       Protected Distribution Forms for Certain Transferred Balances    
70   ARTICLE VI   ADMINISTRATION     70  
 
  6.01       Plan Administrator     70  
 
  6.02       Expenses of Administration     71  
 
  6.03       Powers and Duties of the Plan Administrator     71  
 
  6.04             73  
 
  6.05       Benefit Claims Procedure     76  
 
  6.06       Fiduciaries     78  
 
  6.07       Adequacy of Communications; Reliance on Reports and Certificates  
  79  
 
  6.08       Indemnification     79  
 
  6.09       Member’s Own Participation     80  
 
  6.10       Elections     80   ARTICLE VII   AMENDMENT, CORRECTION, AND
DISCONTINUANCE     80  
 
  7.01       Right to Amend or Terminate     80  
 
  7.02       Corpus and Income to to be Diverted     82  
 
  7.03       Merger or Consolidation of Plan     82  
 
  7.04       Correction     83   ARTICLE VIII   GENERAL PROVISIONS     83  
 
  8.01       Nonalienation of Benefits     83  
 
  8.02       Payments to Minors, Incompetents, and Related Situations     83  
 
  8.03       Unclaimed Accounts – Trust Funds     84  
 
  8.04       No Guarantee of Employment     84  
 
  8.05       Governing Law     84  
 
                 
 
                iv

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page  
 
  8.06       Gender, Number, and Headings     84  
 
  8.07       Severability     85  
 
  8.08       Obligations of the Employer     85  
 
  8.09       Effective Date     85  
 
  8.10       Uniformed Services Employment and Reemployment Rights Act     85  
 
  8.11       Use of Electronic Media; Adjustment of Certain Time Periods     86
  EXHIBIT I   ELIGIBLE NONUNION HOURLY LOCATIONS DESIGNED BY VICE PRESIDENT –
HUMAN
RESOURCES     I-1  
EXHIBIT II
  FORMS OF DISTRIBUTION AVAILABLE TO PARTICIPANTS WHO HAD AMOUNTS TRANSFERRED TO
THE PLAN FROM THE IGS SAVINGS PLAN     II-1  
EXHIBIT III
  PLAN ELECTIONS     III-1   SCHEDULE I   PARTICIPATING EMPLOYERS AS OF JANUARY
1, 2005     S-1  
 
                 
 
                v  

 



--------------------------------------------------------------------------------



 



AIR PRODUCTS AND CHEMICALS, INC.
RETIREMENT SAVINGS PLAN
ARTICLE I
PURPOSES
     1.01 Purposes. This Plan is established to facilitate the accumulation and
investment of retirement and other savings for eligible employees and to provide
such employees with an opportunity to acquire a stock interest in Air Products
and Chemicals, Inc. (the “Company”), and is intended to be a profit-sharing plan
described in Code Section 401(a) with a cash or deferred arrangement described
in Code Section 401(k) and an employee stock ownership plan component as defined
in Code Section 4975(e), all in accordance with the terms and conditions
hereinafter set forth. Unless otherwise stated or required by applicable law,
the effective date of the current amendment and restatement shall be January 1,
2005, including amendments implemented through February 1, 2006, and shall not
be applicable to persons retiring or otherwise terminating employment with the
Company and its Affiliated Companies prior to January 1, 2005, except as
otherwise provided herein. Effective January 1, 2005, the Plan as amended and
restated provides enhanced Company Matching Contributions and Company Core
Contributions to Core Contribution Participants.
ARTICLE II
DEFINITIONS
          As used in this Plan, the terms listed below shall have the meanings
assigned below; provided, however, that special definitions for purposes of
Sections 3.07, 3.14, and 3.15 are contained in Paragraphs 3.07(a), 3.14(a), and
3.15(a), respectively.
     2.01 Affiliated Company means each trade or business (whether or not
incorporated) while it, together with the Company, is treated as a controlled
group of corporations (as defined in Code Section 414(b)), as under common
control (as defined in

1



--------------------------------------------------------------------------------



 



Code Section 414(c)), or as an affiliated service group (as defined in Code
Section 414(m)), or is required to be aggregated with the Company pursuant to
the regulations under Code Section 414(o); provided, however, that for purposes
of Section 3.15 of the Plan and where otherwise applicable, the modification
provided for in Code Section 415(h) shall be taken into account.
     2.02 After-Tax Contributions mean contributions made by a Participant under
Paragraph 3.02(b).
     2.03 Annual Salary means the total annual salary of a Participant, as
determined by the Employer based solely on its records, including elective
contributions made by an Employer on behalf of the Employee that are not
includible in federal taxable income under Code Section 125 or Code
Section 402(e)(3), excluding:
     (a) Discretionary bonuses or grants, including, without limitation, income
howsoever derived from any stock options or other stock awards, scholastic aid,
payments and awards for suggestions and patentable inventions, other merit
awards and expense allowances, and noncash compensation (including imputed
income);
     (b) Payments of Company Matching Contributions under Section 3.03 and
Company Core Contributions under Section 3.04 of this Plan, accruals or
distributions under this Plan, or payments, accruals, or distributions under any
severance, incentive, or welfare plan or other retirement, pension, or
profit-sharing plan of an Employer;
     (c) Overtime, commissions, mileage, shift premiums, and payments in lieu of
vacation; and
     (d) All supplemental compensation for domestic and overseas assignments,
including without limitation, premium pay, cost of living and relocation
allowances, mortgage interest allowances and forgiveness, tax-equalization
payments, and other emoluments of such service.

2



--------------------------------------------------------------------------------



 



     In the case of a Participant who is a full-time hourly or a weekly salaried
production and maintenance employee, Annual Salary shall be determined by
multiplying his base hourly pay rate by 2,080 hours. In the case of a
Participant who is a part-time hourly employee or a part time non exempt
salaried employee, Annual Salary shall be determined by multiplying his base
hourly pay by his scheduled annual hours. Notwithstanding the above, Annual
Salary means 125% of the amount determined in accordance with the preceding two
sentences for any Participant who is employed as an over-the-road truck driver
by an Employer, is paid on a mileage and hourly basis, and whose employment is
based at a liquid bulk distribution terminal from time to time designated by the
Vice President — Human Resources and identified as a “Designated Terminal” on
Exhibit I..
     Notwithstanding the above, “Annual Salary” shall not exceed the limitation
provided under Code Section 401(a)(17) as adjusted pursuant to Code
Section 401(a)(17)(B) for any Plan Year.
     2.04 Before-Tax Contributions mean contributions made by the Employer on
behalf of a Participant pursuant to the Participant’s Deferral Election under
Paragraph 3.02(a) or Deemed Election under Paragraph 3.02(d).
     2.05 Beneficiary or Beneficiaries mean any person(s), trust(s), or other
recipient(s) designated by the Participant as provided in Section 5.02, or, in
the absence of any such designation, as provided in said Section 5.02, who or
which shall receive all amounts credited to the Participant’s Plan accounts
following the death of the Participant.
     2.06 Board means the board of directors of the Company or any Committee
thereof acting on behalf of the Board pursuant to its charter or other
delegation of power from the Board, or the Chairman of the Board acting pursuant
to a delegation of authority from the Board.
     2.07 Business Day means any day the Company’s headquarters in Trexlertown,
Pennsylvania is open for business.

3



--------------------------------------------------------------------------------



 



     2.08 Catch-up Contributions means contributions made by the Employer on
behalf of a Participant pursuant to the Participant’s Deferral Election under
Paragraph 3.02(c).
     2.09 Claims Committee means the committee appointed by the Vice President
Human Resources to review and determine appeals of claims arising under the Plan
in accordance with Section 6.05.
     2.10 Code means the Internal Revenue Code of 1986, as amended from time to
time, and regulations thereunder.
     2.11 Investment Committee means the Pension Investment Committee of the
Company, consisting of persons appointed by the Finance Committee of the Board
and authorized, directed and empowered to supervise, monitor and review the
management, custody, control and investment performance of the assets of the
Plan.
     2.12 Company means Air Products and Chemicals, Inc., or any successor in
interest thereto.
     2.13 Company Core Contributions mean contributions made by the Employer
under Section 3.04.
     2.14 Company Matching Contributions mean contributions made by the Employer
under Section 3.03.
     2.15 Core Contribution Participant shall mean an Electing Employee or a
salaried Employee whose Employment Commencement Date or Reemployment
Commencement date occurs after October 31, 2004, or who otherwise becomes a
salaried Employee after such date.
     2.16 Credited Service means credited service as defined in the Salaried
Pension Plan or Hourly Pension Plan, as applicable.
     2.17 Company Stock means common stock of the Company.

4



--------------------------------------------------------------------------------



 



     2.18 Deemed Election means a passive election to make Before-Tax
Contributions to the Plan pursuant to Section 3.02(d).
     2.19 Deferral Election means the election made by a Participant in
accordance with Section 3.02.
     2.20 Defined Benefit Plan means any Retirement Plan which does not meet the
definition of a Defined Contribution Plan.
     2.21 Defined Contribution Plan means a Retirement Plan which provides for
an individual account for each participant and for benefits based solely on the
amount contributed to the participant’s account and on any income, expenses,
gains, and losses, and any forfeitures of accounts of other participants, which
may be allocated to such participant’s account. For this purpose, any
Participant’s contributions made pursuant to a Defined Benefit Plan maintained
by the Company or an Affiliated Company shall be treated as a separate Defined
Contribution Plan.
     2.22 Distribution Event means: (a) a Participant’s severance from
employment with the Company and all Affiliated Companies, death or disability,
in each case as defined by Code Section 401(k)(s)(B)(i).
     2.23 Electing Employee means an Employee who voluntarily elects to cease
accruing years of Credited Service under the Salaried Pension Plan as of the
Retirement Program Change Effective Date in order to receive Company Core
Contributions and increased Company Matching Contributions.
     2.24 Employee means (a) any salaried employee of an Employer or (b) any
non-union hourly paid employee who is employed by an Employer at one of the
locations from time to time designated by the Vice President — Human Resources
and listed on Exhibit I attached hereto and made a part hereof, as said
Exhibit I is updated from time to time; provided however, that no person shall
be an Employee if such person is a leased employee (as defined below) of an
Employer, a participant in the Supplemental Employment Program, a foreign
national on a temporary assignment to an Employer, or an employee working under
a

5



--------------------------------------------------------------------------------



 



Summer Internship Program, a Cooperative Education Program, or other temporary
or supplemental employment program of an Employer. An employee of an Employer
who is covered by a collective bargaining agreement shall not be an Employee
unless the terms of such collective bargaining agreement provide for
participation in the Plan. Notwithstanding the foregoing, if a leased employee
becomes an Employee, his service with the Company and Affiliated Companies prior
to becoming an Employee shall be taken into account for eligibility and vesting
purposes under the Plan. The term “employee” as used herein shall mean any
common law employee of the Company or an Affiliated Company but shall exclude
any person classified by the Company as an independent contractor even if such
individual is subsequently reclassified as a common law employee by the Internal
Revenue Service or any other agency, entity, or person.
     For purposes of the preceding paragraph, a “leased employee” is any person
(other than an employee of the Employer) who pursuant to an agreement between
the Employer and any other person (leasing organization) has performed services
for the Employer (or for the Employer and related persons determined in
accordance with Code Section 414(n)(6)) on a substantially full-time basis for a
period of at least one year, and such services are performed under primary
direction or control by the Employer.
     2.25 Employer means the Company and/or any Participating Employer, either
collectively or separately as the context requires.
     2.26 Employment Commencement Date means the date on which the Employee
first performs an Hour of Service under Section 2.30(a) for an Employer or an
Affiliated Company.
     2.27 ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     2.28 Fair Market Value, as of any New York Stock Exchange business day with
respect to Company Stock, means the closing sale price for Company Stock for
such date

6



--------------------------------------------------------------------------------



 



on the New York Stock Exchange, or, if no such sale occurred, the average of the
closing bid and asked prices for such date on the New York Stock Exchange.
     2.29 Hourly Pension Plan means the Pension Plan for Hourly Rated Employees
of Air Products and Chemicals, Inc., as amended from time to time.
     2.30 Hour of Service means:
     (a) each hour for which an employee (whether or not as an Employee) is
directly or indirectly paid, or entitled to payment, for the performance of
duties for the Company or an Affiliated Company during the applicable
computation period;
     (b) each hour for which an employee (whether or not as an Employee) is
directly or indirectly paid, or entitled to payment, by the Company or an
Affiliated Company on account of a period of time during which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity (including short-term disability
for salaried Employees), layoff, jury duty, military duty, or leave of absence;
     (c) each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Company or an Affiliated Company, with
respect to an employee (whether or not an Employee), provided such hours have
not previously been credited under either Paragraphs (a) or (b) above; and
     (d) In the case of an employee who is reemployed by the Company or an
Affiliated Company in accordance with the requirements of applicable federal law
following an authorized leave of absence due to service in the Armed Forces of
the United States, each hour during which such employee (whether or not as an
Employee) is not performing duties for the Company or an Affiliated Company due
to such military leave whether or not such employee is paid, or entitled to
payment, by the Company or an Affiliated Company.
     For purposes of this Section, a payment shall be deemed to be made by or
due from the Company or an Affiliated Company whether such payment is directly

7



--------------------------------------------------------------------------------



 



made by or due from the Company or Affiliated Company, or indirectly made
through, among other sources, a trust fund or insurer to which the Company or
Affiliated Company contributes or pays premium (e.g., for group term life
insurance).
     For purposes of Paragraphs (b) and (c) above, the following rules shall
apply:
          (i) No more than five hundred and one (501) Hours of Service shall be
credited on account of any single continuous period during which the employee
performs no duties for the Company or an Affiliated Company (whether or not such
period occurs in a single computation period) except for short term disability
salary continuation;
          (ii) No Hours of Service shall be credited for a payment made or due
under a plan maintained solely for the purpose of complying with applicable
workers’ compensation, unemployment compensation, or disability insurance laws;
and
          (iii) No Hours of Service shall be credited for a payment which solely
reimburses an employee for medical or medically related expenses incurred by the
employee.
     In the case of a payment which is made or due on account of a period during
which an employee performs no duties for the Company or an Affiliated Company,
and which results in the crediting of Hours of Service under Paragraphs (b) or
(c) above, the number of hours and the period to which such hours are to be
credited shall be determined in accordance with the rules promulgated by the
United States Department of Labor in paragraphs (b), (c), and (d) of the
regulations at 29 CFR § 2530.200b-2 or any future regulations which change,
amend, or supersede such regulations, which regulations are incorporated by
reference herein.
     2.31 IGS Savings Plan means the Industrial Gas and Supply Company
Retirement Savings Plan which was merged into the Plan effective as of March 31,
2000.

8



--------------------------------------------------------------------------------



 



     2.32 Investment Vehicle means any security or other investment in which the
Trustee is authorized to invest Participant Contributions transferred to a
particular Participant Investment Fund, other than cash or interest-bearing
investments of a short-term nature in which such Participant Contributions may
be temporarily invested pending investment in such security or other investment.
     2.33 Matched Contributions mean Before-Tax Contributions and After-Tax
Contributions that are matched by the Employer in accordance with Section 3.03.
     2.34 Matured Company Matching Contributions mean the amount, including
earnings, credited to a Participant’s Company Matching Contributions account for
at least two full Plan Years.
     2.35 Normal Retirement Age means age 65.
     2.36 Participant means: (a) any Employee who is eligible to participate in
the Plan in accordance with Section 3.01, or (b) any former Employee by whom or
for whom contributions have been made under Sections 3.02, 3.03, 3.04, 3.12, or
3.13, and (c) any participant in the IGS Savings Plan on March 30, 2002, until
such time as all such contributions and earnings thereon have been withdrawn by
or distributed to such Employee, former Employee or IGS Savings Plan
Participant.
     2.37 Participant Contributions mean, collectively, funds held and invested
by the Trustee under the Trust Agreement which were, when first transferred to
the Trustee, Matched Contributions, Unmatched Contributions, rollover
contributions as described in Section 3.12, or assets received in plan-to-plan
transfers or mergers as described in Section 3.13, together with earnings
thereon.
     2.38 Participant Investment Funds mean the funds described in Section 4.02,
as amended from time to time, in which Participant Contributions and Company
Matching Contributions are held for investment.
     2.39 Participating Employer means those Affiliated Companies listed as
Participating Employers on Schedule I hereto, while such designation is in
effect, and any

9



--------------------------------------------------------------------------------



 



Affiliated Company which is later designated by the Board or pursuant to
authority delegated by the Board as a Participating Employer under the Plan,
whose designation has not been revoked. An Affiliated Company’s status as a
Participating Employer shall be automatically revoked upon its ceasing to be an
Affiliated Company. A Participating Employer or the Board or person acting
pursuant to authority delegated by the Board may revoke such designation at any
time, but until such acceptance has been revoked, all of the provisions of the
Plan and amendments thereto shall apply to the Employees and former Employees of
the Participating Employer. In the event the designation of a Participating
Employer is revoked, the Plan shall be deemed discontinued only as to such
Participating Employer.
     2.40 Party in Interest has the meaning provided in ERISA Section 3(14), or
regulations promulgated thereunder or any future regulations which change,
amend, or supersede such regulations.
     2.41 Period of Severance means a 12-consecutive-month period beginning on
an individual’s Severance from Service Date or any anniversary thereof and
ending on the next succeeding anniversary of such date during which the
individual is not credited with at least one Hour of Service.
     2.42 Plan means the “Air Products and Chemicals, Inc. Retirement Savings
Plan” as set forth herein and as amended from time to time.
     2.43 Plan Administrator means the Company’s Director, Compensation and
Benefits, prior to February 2, 2006 and, thereafter, shall be the Vice President
– Human Resources, or such other person or entity as the Vice President – Human
Resources shall appoint to fill such role.
     2.44 Plan Year means the annual period beginning on October 1 and ending on
September 30 of the following calendar year. A Plan Year shall be designated
according to the calendar year in which such Plan Year ends. The Plan Year shall
also be the limitation year for purposes of applying the limitation of Code
Section 415.
     2.45 Qualified Domestic Relations Order means: (a) any qualified domestic
relations order as defined in Code Section 414(p) and ERISA Section 206(d), or
(b) any other

10



--------------------------------------------------------------------------------



 



domestic relations order permitted to be treated as a qualified domestic
relations order by the Plan Administrator under the provisions of the Retirement
Equity Act of 1984 and which the Plan Administrator determines to treat as a
qualified domestic relations order.
     2.46 Reemployment Commencement Date means the first day on which an
individual performs an Hour of Service under Section 2.30(a) after incurring a
Period of Severance.
     2.47 Retirement Plan means: (a) any profit-sharing, pension, or stock bonus
plan described in Code Sections 401(a) and 501(a), (b) any annuity plan or
annuity contract described in Code Sections 403(a) or 403(b) of the Code, or
(c) any individual retirement account or individual retirement annuity described
in Code Sections 408(a) or 408(b).
     2.48 Retirement Program Change Effective Date means January 1, 2005, except
that (a) for Employees at the South Brunswick, New Jersey facility who were
hourly-rated instrument and electrical technicians, warehouse technicians,
laboratory technicians, maintenance technicians, operation technicians, or
production technicians as of January 1, 2005, the Retirement Program Change
Effective Date shall be January 1, 2006, and (b) for salaried Employees who were
on military leave on January 1, 2005, the Retirement Program Change Effective
Date shall be the first of the month following 30 days after returning from
military leave.
     2.49 Salaried Pension Plan means the Air Products and Chemicals, Inc.
Pension Plan for Salaried Employees, as amended from time to time.
     2.50 Severance from Service Date occurs on the earlier of (i) the date on
which an employee retires, voluntarily terminates, or is discharged from
employment with an Employer and all Affiliated Companies or dies; or (ii) the
first anniversary of the first date of a period in which an Employee remains
absent from service (with or without pay) with the Employer and all Affiliated
Companies for any reason other than voluntary termination, retirement,
discharge, or death, such as vacation, holiday, sickness, disability, leave of
absence, or layoff; provided that, in the case of an individual who is absent
from work for maternity or paternity reasons, a Severance from Service Date
shall not occur until the second

11



--------------------------------------------------------------------------------



 



anniversary of the date the individual begins such maternity or paternity leave.
For purposes of the foregoing, an Employee’s absence from work for maternity or
paternity reasons means an absence (a) by reason of the pregnancy of the
Employee, (b) by reason of the birth of a child of the Employee, (c) by reason
of the placement of a child with the Employee in connection with the adoption of
such child by such Employee, or (d) for purposes of caring for such child for a
period beginning immediately following such birth or placement; provided that
the Employee has provided to the Plan Administrator, in the form and manner
prescribed by the Plan Administrator, information establishing (a) that the
absence from work is for maternity or paternity reasons and (b) the number of
days for which there was such an absence. Nothing in this Section shall be
construed as expanding or amending any maternity or paternity leave policy of
the Employer. Notwithstanding the above, an individual who is absent from work
due to a leave of absence, whether or not for maternity or paternity reasons,
who returns to work immediately following the leave of absence shall be deemed
not to have a Severance from Service date.
     2.51 Trust Agreement means the trust agreement referred to in Article IV,
as the same may be amended from time to time.
     2.52 Trust Fund means the assets held in trust for purposes of the Plan.
     2.53 Trustee means State Street Bank or such other trustee or trustees as
shall be appointed by the Investment Committee under the Trust Agreement.
     2.54 Unmatched Contributions mean any After-Tax Contributions which are not
Matched Contributions, Before-Tax Contributions which are not Matched
Contributions or Catch-up Contributions.
     2.55 Unmatured Company Matching Contributions mean the amount, including
earnings, credited to a Participant’s Company Matching Contributions account for
less than two full Plan Years.
     2.56 Vice President-Human Resources means the Vice President-Human
Resources of the Company or his or her delegate with respect to matters
delegated.

12



--------------------------------------------------------------------------------



 



     2.57 Years of Service mean the service credited to a Participant for
purposes of determining the amount of Company Core Contributions allocated to
the Participant’s account under Section 3.4. The following rules shall apply in
calculating Years of Service under this Plan:
     (a) An Employee shall be credited with a Year of Service for each 12
consecutive month period during the period beginning on the Employee’s
Employment Commencement Date and ending on the Employee’s Severance from Service
Date.
     (b) If an Employee has a Severance from Service Date and after January 1,
2005 is rehired by the Employer, Years of Service prior to the Employee’s
Severance from Service Date shall not be taken into account as Years of Service.
The Employee’s date of reemployment shall be the Employee’s Employment
Commencement Date for purposes of (a) above.
     (c) Notwithstanding the foregoing, for periods of service prior to
January 1, 2005, an Employee who was a Core Contribution Participant as of
January 1, 2005, or an hourly employee participating in the Hourly Pension Plan
as of January 1, 2005 who becomes a salaried Employee thereafter, will be
credited with Years of Service beginning with the date he or she first earned
Credited Service under the Salaried Pension Plan or the Hourly Pension Plan, but
excluding any period when he or she was not employed by the Company or an
Affiliated Company, and any period with respect to which service is not taken
into account in calculating his or her Accrued Benefit under such Plan as of
January 1, 2005.
     2.58 Years of Vesting Service mean the service credited to an Employee for
purposes of determining the Employee’s vested interest in the portion of his
account attributable to Company Core Contributions and related investment
earnings and losses. The following rules shall apply in calculating Years of
Vesting Service under this Plan:
     (a) An Employee shall be credited with full and partial Years of Vesting
Service for the period from the Employee’s Employment Commencement Date to the
Employee’s Severance from Service Date and, if applicable, from the Employee’s

13



--------------------------------------------------------------------------------



 



Reemployment Commencement Date to the Employee’s subsequent Severance from
Service Date; provided that, an Employee who is absent from work due to
maternity or paternity leave as defined in subsection 2.50 shall not be credited
with Vesting Service for any period of such maternity or paternity leave that
extends beyond the one year anniversary of the date the individual begins such
maternity or paternity leave. Years of Vesting Service shall be calculated on
the basis that 12 consecutive months of employment equal one year. For this
purpose, partial Years of Vesting Service shall be aggregated.
     (b) If an Employee retires, voluntarily terminates, or is discharged from
employment with the Employer and all Affiliated Companies and is subsequently
reemployed, the period commencing on the Employee’s Severance from Service Date
and ending on the reemployment date shall be taken into account, if such period
is 12 months or less in duration; provided that, if an Employee retires,
voluntarily terminates, or is discharged from employment with the Employer and
all Affiliated Companies during a period when the Employee was absent for
another reason and is subsequently reemployed, the period commencing on the
Employee’s Severance from Service Date and ending on the reemployment date shall
be taken into account, but only if the reemployment date occurs within 12 months
of the first date of absence.
     (c) If an Employee is reemployed after incurring five consecutive Periods
of Severance, and the Employee had never previously earned any vested benefits
under the Plan, including Company Matching Contributions, Years of Vesting
Service after such Periods of Severance shall not be taken into account for
purposes of determining the vested interest in the portion of his account
attributable to Company Core Contributions made before such Periods of
Severance, and Years of Vesting Service before such Periods of Severance shall
not be taken into account for the purpose of determining the vested interest in
the portion of his account attributable to Company Core Contributions made after
such Periods of Severance.
     (d) Years of Vesting Service shall include all periods described in
paragraphs (a), and (b) above (including those periods during which the Employee
was

14



--------------------------------------------------------------------------------



 



a leased employee within the meaning of section 414(n) or 414(o) of the Code
whether or not the Employee qualified as an Employee during those periods.
ARTICLE III
ELIGIBILITY, CONTRIBUTIONS, WITHDRAWALS, DISTRIBUTIONS,
ROLLOVERS, AND PLAN-TO-PLAN TRANSFERS
     3.01 Eligibility and Commencement of Participation.
          (a) An Employee shall be eligible to participate in the Plan upon
meeting the requirements of (i) or (ii) as follows:
               (i) An Employee shall be eligible to participate in the Plan upon
completion of thirty (30) days of service after the date as of which the
Employee is first scheduled or expected to be credited with one thousand (1,000)
Hours of Service as an Employee during the next twelve (12)-month period. Such
Employee will begin his participation as of the first complete pay period in the
first or any later calendar month following the completion of such thirty
(30) days of service if such Employee shall make an affirmative election to
participate in accordance with procedures adopted by the Plan Administrator
under Paragraph 3.02(a), (b), or (c) , or a Deemed Election pursuant to
Paragraph 3.02(d). Any affirmative election must be received no later than the
last business day on or before the fifteenth (15th) day of the month preceding
the month in which such participation is to begin to be effective.
Notwithstanding the foregoing, a Core Contribution Participant shall be eligible
to participate in benefits under Section 3.04 of the Plan on the later of the
Retirement Program Change Effective Date or the date he becomes a Core
Contribution Participant, provided that he is scheduled or expected to be
credited with one thousand (1,000) Hours of Service during the next twelve
(12)-month period.
               (ii) An Employee who has not satisfied the service requirements
of the preceding paragraph shall be eligible to participate in the Plan, upon
such Employee’s completion of 1,000 Hours of Service during an eligibility
computation

15



--------------------------------------------------------------------------------



 



period. An eligibility computation period is the twelve (12) month period
beginning on the Employee’s Employment Commencement Date, or, in the event such
Employee does not complete 1,000 Hours of Service in such twelve (12) month
period, all Plan Years beginning after the first day of such twelve (12) month
period. Such an Employee may begin his participation as of the first full pay
period which includes the earlier of (i) the first day of the Plan Year which
follows his satisfaction of the eligibility requirements in the preceding
sentence, or (ii) the date which is six months after the date on which he
satisfied such eligibility requirements, if such Employee makes an affirmative
election to participate in accordance with Paragraph 3.01(a)(i). A Core
Contribution Participant who has not satisfied the service requirements of the
preceding paragraph shall be eligible to participate in benefits under
Section 3.04 of the Plan upon such Participant’s completion of 1,000 Hours of
Service during an eligibility computation period.
               (iii) Employees who were former participants of the IGS Savings
Plan shall be eligible to participate upon their becoming an Employee provided
they make an affirmative election to participate in accordance with the
procedures adopted by the Plan Administrator under subsection 3.02(a), (b), or
(c) or a Deemed Election pursuant to subsection 3.02(d).
          (b) An Employee eligible to participate in the Plan shall remain
eligible to participate (subject to the applicable suspension provisions of
Sections 3.02, 3.07, and 3.08) for so long as he is an Employee. An Employee who
terminates his employment with the Company and all Affiliated Companies after
becoming eligible to participate in the Plan shall, upon reemployment by an
Employer as an Employee, be eligible to participate in the Plan and may begin
his participation as of the first pay period in the first or any later calendar
month following such reemployment so long as an election is properly made as
provided in the Paragraph 3.01(a)(i); except that such reemployed Core
Contribution Participant shall be eligible to participate in Company Core
Contributions as of the later of the Retirement Program Change Date or his
Reemployment Commencement Date. An Employee who becomes represented by a
collective bargaining agent will remain eligible to participate in the Plan
until a collective

16



--------------------------------------------------------------------------------



 



bargaining agreement is executed by the Employer by which the Employee is
employed and the bargaining agent and, subsequent thereto, will only remain
eligible to participate in the Plan if the collective bargaining agreement so
provides. An Employee who terminates employment with the Company and all
Affiliated Companies prior to becoming eligible to participate in the Plan shall
be treated as a new Employee for purposes of this Section 3.01 upon reemployment
by an Employer.
     (c) Notwithstanding any other provision of this Plan, the availability of
Before-Tax Contributions, After-Tax Contributions, Catch-up Contributions,
Company Core Contributions and Company Matching Contributions shall not
discriminate in favor of Highly Compensated Employees.
     3.02 Before-Tax, After-Tax and Catch-up Contributions. Each Employee shall
commence participation in the Plan by making an election to make contributions
to the Plan as described in (a), (b), (c), or (d) below (the “Deferral
Election”).
     (a) Before-Tax Contributions. An Employee may make an election to reduce
periodic installments of his Annual Salary otherwise payable for each succeeding
pay period and make a contribution to the Plan on his behalf in an amount equal
to 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or 16 percent for pay received
before November 1, 2002, and, effective for pays received beginning on or after
November 1, 2002, in an amount equal to a whole number from 3 to 50 percent of
such periodic installment of his Annual Salary (subject to the provisions of
Section 3.07).
     (b) After-Tax Contributions. An Employee may make an election to contribute
an amount equal to 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or 16 percent of
each such periodic installment of his Annual Salary (subject to the provisions
of Section 3.07) to the Plan.
     (c) Catch-up Contributions. Effective October 1, 2002, a Participant who
attains age 50 by the end of the applicable calendar year and who has made
Before-Tax Contributions for the calendar year or Plan Year, as applicable, up
to the lesser of the statutory limit described in Section 3.07(c)(i), the Plan
limit described in

17



--------------------------------------------------------------------------------



 



Section 3.02(a), or, if such Participant is a Highly Compensated Employee, the
highest amount of Before Tax Contributions that can be retained in the Plan with
respect to such Participant without violating the Average Deferral Percentage
Test described in Section 3.07(b)(1), shall be eligible to make additional
Before-Tax Contributions to the Plan in the following amounts.

                      For calendar years:   Catch-Up Contribution Limit
 
    2002     $ 1,000  
 
    2003     $ 2,000  
 
    2004     $ 3,000  
 
    2005     $ 4,000  
 
    2006     $ 5,000;  

Thereafter, such a Participant may make a Catch-up Contribution equal to the
amounts in effect for the calendar year pursuant to cost of living adjustments
described in Code Section 414(v)(2)(c).
     (d) Deemed Election. For Employees who become eligible to participate in
the Plan after November 30, 1998, the Employee shall be considered to have
directed the Employer to reduce his salary in order to make a Before-Tax
Contribution in an amount equal to three (3) percent of each periodic
installment of his Annual Salary (subject to the provisions of Section 3.07) on
his behalf to the trust for the Plan established under the Trust Agreement
unless such Employee files an election directing the Employer to either not
reduce each such periodic installment of his Annual Salary, or to reduce his
salary to make either a Before-Tax Contribution under the terms of
Paragraph 3.02(a) in an amount different from three (3) percent or an After-Tax
Contribution under the terms of Paragraph 3.02(b). Such Deemed Election shall be
effective in accordance with procedures established by the Plan Administrator
after written notice has been provided to the Employee. Notwithstanding the
foregoing, effective on or after the Retirement Program Change Effective Date,
each salaried Employee who becomes eligible to participate in the Plan on or
after the Retirement Program Change Effective Date shall be considered to have
directed the Employer to

18



--------------------------------------------------------------------------------



 



reduce his salary in order to make a Before-Tax Contribution in an amount equal
to six (6) percent of each periodic installment of his Annual Salary (subject to
the provisions of Section 3.07) on his behalf to the trust for the Plan
established under the Trust Agreement unless such Employee files (or has filed)
a Deferral Election with the Employer.
     (e) Limits on Contributions. Notwithstanding the foregoing, the maximum
combined total of After-Tax Contributions and Before-Tax Contributions being
made by or on behalf of a Participant at any time may not exceed 50 percent of
the Participant’s installments of Annual Salary payable at the time, and
After-Tax Contributions and Before-Tax Contributions may be made only to the
extent that such Contributions to a Participant’s account for any Plan Year do
not cause the limitations on Annual Additions to a Participant’s account as set
forth in Section 3.14 to be exceeded.
     (f) Election Changes. An Employee may, by giving notice to the Plan
Administrator on or prior to the last business day beginning on or before the
fifteenth (15th) day of the calendar month and subject to the provisions of
Section 3.07, change his Deferral Election, including a Deemed Election, and
direct the Employer to reduce or contribute, as the case may be, different
permitted percentages of his periodic installments of Annual Salary, effective
as of the first pay received in the next succeeding calendar month. In the event
of a change in Annual Salary, the Employee’s then current contribution
percentage shall automatically be applied to the new Annual Salary, as soon as
administratively practicable thereafter.
     (g) Suspension of Elections. An Employee may, by notice to the Plan
Administrator, suspend his Deferral Election beginning with the next calendar
month. In addition, suspension shall be automatic as of the first pay in which a
Participant ceases to be an Employee. In the event of such a suspension, the
Participant may elect to resume his Deferral Election in accordance with the
provisions of Section 3.01 as of the first full pay period in the first or any
succeeding calendar

19



--------------------------------------------------------------------------------



 



month following the month in which such suspension occurred, provided that he is
an Employee as of the date when the Deferral Election resumes.
     (h) Termination of Elections. Subsequent to a Distribution Event, the
Participant shall have no right to continue making contributions to the Plan,
but shall have the right to redirect the investment of the amounts in his
accounts in accordance with Section 4.03 and to change or revoke his written
designation of Beneficiary in accordance with Section 5.02.
     (i) Administrative Rules. The Plan Administrator may from time to time
establish such rules and procedures for determining and adjusting the
percentages of Annual Salary subject to Deferral Elections as the Plan
Administrator shall in his sole discretion deem to be necessary or desirable for
the administration of the Plan in accordance with the Code and ERISA, including,
without limitation, rules and procedures establishing limitations on the
frequency with which all or certain Participants may alter the percentages of
their Annual Salary which are subject to Deferral Elections and rules and
procedures allowing for the contribution of a specified dollar amount of
Before-Tax Contributions, After-Tax Contributions or Catch-up Contributions in
lieu of a fixed whole percentage.
     (j) Vesting. A Participant shall have a fully vested, nonforfeitable right
to any benefits derived from Before-Tax Contributions, After-Tax Contributions
and Catch-up Contributions made under this Section 3.02.
     3.03 Company Matching Contributions. The Employer shall make Company
Matching Contributions to the Plan on behalf of each Employee who participates
in the Plan in accordance with the following provisions:
     (a) Enhanced Formula. Effective as of the later of the Retirement Program
Change Effective Date or the date he becomes a Core Contribution Participant,
each Core Contribution Participant shall receive Company Matching Contributions
as of the end of each month from the Employer equal to the sum of (i) and
(ii) below:

20



--------------------------------------------------------------------------------



 



          (i) 75 percent of the first (4) percent of the Participant’s Annual
Salary that is deferred by the Participant each month to the Plan as Before-Tax
Contributions, excluding Catch-up Contributions, and
          (ii) 50 percent of the next two (2) percent of the Participant’s
Annual Salary that is deferred by the Participant each month to the Plan as
Before-Tax Contributions, excluding Catch-up Contributions.
     (b) Regular Formula. Each Participant who is not eligible to receive
Company Matching Contributions in accordance with (a) above, shall receive
Company Matching Contributions as of the end of each month from the Employer
equal to the sum of (i) and (ii) below:
          (i) 75 percent of the first (3) percent of the Participant’s Annual
Salary that is deferred by the Participant each month to the Plan provided that
the Participant has elected to contribute at least 3% as Before-Tax
Contributions, excluding Catch-up Contributions, and
          (ii) 25 percent of the next three (3) percent of the Participant’s
Annual Salary that is deferred by the Participant each month to the Plan as
Before-Tax Contributions , excluding Catch-up Contributions, or contributed to
the Plan as After-Tax Contributions.
     (c) Form of Company Matching Contribution. A Company Matching Contribution
will be made to the Trustee as of the last New York Stock Exchange business day
of each month, but (unless the Company determines otherwise) only out of the
Employer’s current or accumulated earnings and profits, and may be made in whole
or in part in cash or Company Stock. Company Matching Contributions to be made
in Company Stock shall be valued for such purpose at the Fair Market Value on
the last New York Stock Exchange business day of the month for which the Company
Matching Contribution is made. If the Company shall not have taken action to
discontinue the Plan in accordance with the provisions of Section 7.01 prior to
the end of any month, each Employer’s Company Matching Contribution for such
month shall

21



--------------------------------------------------------------------------------



 



become a fixed obligation as of the end of such month to the extent of the
Employer’s current or accumulated earnings and profits.
     (d) Limits on Company Matching Contributions. Notwithstanding the
foregoing, no Company Matching Contribution shall be made for the account of any
Participant to the extent that such Company Matching Contribution, after the
adjustments provided for in the following sentence, would violate the Actual
Contribution Percentage Test and/or the Multiple Use Limitation, as described in
Section 3.07. Any corrective actions taken to avoid such violations shall be
performed in accordance with Section 3.07.
     (e) Vesting. A Participant shall have a fully vested, nonforfeitable right
to any benefits derived from Company Matching Contributions, subject to the
forfeiture provisions of Section 3.07 and Paragraph 3.14(d).
     3.04 Company Core Contributions. Effective as of the Retirement Program
Change Effective Date, each Core Contribution Participant shall receive Company
Core Contributions from the Employer in accordance with the following
provisions:
     (a) Formula. The Employer shall allocate a Company Core Contribution
monthly to the account of each eligible Participant at any time during the Plan
Year in accordance with the following schedule:

          Years of Service   Amount of Company Core Contributions  
Less than 10 Years of Service
  4% of Annual Salary
10-19 Years of Service
  5% of Annual Salary
20 or more Years of Service
  6% of Annual Salary

     (b) Notwithstanding the foregoing, Annual Salary for purposes of
determining the amount of Company Core Contributions under (a), above, shall not
include any Annual Salary earned by a Participant before the Participant became
eligible to receive Company Core Contributions.

22



--------------------------------------------------------------------------------



 



     3.05 Company Core Contribution Vesting Rules A Participant’s Company Core
Contributions and related investment earnings and losses shall be subject to the
following vesting rules:
     (a) Vesting Schedule. A Participant shall have a fully vested,
nonforfeitable right to the portion of a Participant’s account attributable to
Company Core Contributions, including any related investment earnings and
losses, after completing at least 5 Years of Vesting Service or after, if
earlier, attaining Normal Retirement Age while employed by the Employer or an
Affiliated Company.
     (b) Forfeitures.
          (i) If a Participant is not fully vested in Company Core Contributions
as described in (a) above at the time he incurs a Severance from Service Date,
the unvested portion of the Participant’s account attributable to Company Core
Contributions and related investment earnings and losses shall be forfeited as
of the earlier of:
               (A) the date on which he receives a distribution of his entire
vested interest in his account; or
               (B) the last day of the Plan Year in which he incurs five
consecutive Periods of Severance.
          (ii) A Participant who has no portion of his account attributable to
Company Matching Contributions or Participant Before-Tax Contributions and whose
vested interest in the portion of his account attributable to Company Core
Contributions is zero shall be deemed to have received a distribution of his
account as of his Severance from Service Date.
          (iii) If a Participant is rehired by the Employer or an Affiliated
Company before incurring five consecutive Periods of Severance, any amount
forfeited under subsections (i) or (ii) shall be restored to his account. Such
restoration shall be

23



--------------------------------------------------------------------------------



 



made from currently forfeited amounts in accordance with subsection (iv), or
from additional contributions by the Employer.
          (iv) Amounts forfeited shall be used to first restore future amounts
required to be restored in accordance with subsection (iii) with respect to the
Plan Year. After such restoration, if any, is made, such amounts shall be used
to reduce future Company Core Contributions and Company Matching Contributions
made by the Employer by which the former Participant was employed, or to defray
administrative costs of the Plan as determined by the Company.
     3.06 Timing of Contributions. Before-Tax, After-Tax and Catch-up
Contributions shall be transferred to the Trustee as soon as practicable
following the date on which the Participant’s pay is reduced by the amount of
the contribution. Company Matching Contributions and, effective January 1, 2005,
Company Core Contributions shall be transferred to the Trustee no later than the
last date on which amounts so paid may be deducted for federal income tax
purposes for the taxable year of the Employer in which the Plan Year ends.
     3.07 Nondiscrimination Limitations and Corrective Measures.
     (a) For purposes of this Section 3.07, the following terms shall have the
meanings indicated below:
          (i) Actual Contribution Percentage. The Actual Contribution
Percentages for a Plan Year for the group of all Highly Compensated Employees
and for the group of all Nonhighly Compensated Employees respectively are the
averages, calculated to the nearest one-hundredth of a percentage point (.01%),
of the ratios, calculated separately to the nearest one-hundredth of a
percentage point (.01%) for each Employee in the respective group, of the amount
of Company Matching Contributions and After-Tax Contributions (and any Qualified
Non-Elective Contribution made under Paragraph 3.07(c)(x) for purposes of
satisfying the Actual Contribution Percentage Test) made to the Plan on behalf
of each such Employee for such Plan Year, to the Employee’s Compensation for
such Plan Year, whether or not the Employee was a Participant for the entire
Plan Year. The Actual Contribution

24



--------------------------------------------------------------------------------



 



Percentage calculation may include Before-Tax Contributions, excluding Catch-up
Contributions, so long as: (A) the Actual Deferral Percentage Test is met before
such Before-Tax Contributions are used in the Actual Contribution Percentage
Test, and continues to be met following the exclusion of those Before-Tax
Contributions that are used to meet the Actual Contribution Percentage Test and
(B) the requirements of Treasury Regulation §1.401(m)-1(b)(5) are satisfied. For
purposes of determining the Actual Contribution Percentage, only those Employees
who are eligible to elect After- Tax Contributions or to receive Company
Matching Contributions for all or a portion of the applicable Plan Year, or who
would be so eligible absent a suspension in accordance with the terms of the
Plan, are taken into account; any such Employee who would be a Participant if
such Employee made an After-Tax Contribution or had a Before-Tax Contribution
made on his behalf shall be treated as an eligible Employee on behalf of whom no
After-Tax Contributions or Company Matching Contributions are made.
     For purposes of this Section, and except as otherwise provided in Internal
Revenue Service regulations, if the Plan and any other plan are aggregated for
purposes of Code Section 410(b) (other than for purposes of the average benefit
percentage test), such plans (including the Plan) shall be treated as one
(1) plan for purposes of calculating the Actual Contribution Percentage. Except
as otherwise provided in Internal Revenue Service regulations, if any Highly
Compensated Employee who is a Participant in this Plan also participates in any
other plan of the Employer to which employee or matching contributions are made,
all such plans (including the Plan) shall be treated as one (1) plan with
respect to such Participant.
          (ii) Actual Contribution Percentage Test means the test described in
Paragraph 3.07(b)(ii).
          (iii) Actual Deferral Percentage. The Actual Deferral Percentages for
a Plan Year for the group of all Highly Compensated Employees and for the group
of all Nonhighly Compensated Employees respectively are the averages, calculated
to the nearest one-hundredth of a percentage point (.01%), of the ratios,

25



--------------------------------------------------------------------------------



 



calculated separately to the nearest one-hundredth of a percentage point (.01%)
for each Employee in the respective group, of the amount of Before-Tax
Contributions, excluding Catch-up Contributions (and Qualified Non-Elective
Contributions made under Paragraph 3.07(c)(x) for purposes of satisfying the
Actual Deferral Percentage Test), paid under the Plan on behalf of each such
Employee for such Plan Year, including Excess Deferrals, to the Employee’s
Compensation for such Plan Year (whether or not the Employee was a Participant
for the entire Plan Year) but excluding Before-Tax Contributions that are taken
into account in the Actual Contribution Percentage Test. Only those Employees
who are eligible to elect Before-Tax Contributions for all or a portion of the
applicable Plan Year, or who would be so eligible absent a suspension in
accordance with the terms of the Plan, are taken into account; any such Employee
who would be a Participant but for the failure to have Before-Tax Contributions
made on his behalf shall be treated as an eligible Employee on whose behalf no
Before-Tax Contributions are made.
     For purposes of this Section and except as otherwise provided in Internal
Revenue Service regulations, if the Plan and any other plan which includes a
cash or deferred arrangement (within the meaning of Code Section 401(k)) are
aggregated for purposes of Code Section 410(b) (other than for purposes of the
average benefit percentage test), the cash or deferred arrangements in such
plans (including the Plan) shall be treated as one (1) plan for purposes of
calculating the Actual Deferral Percentage. Except as otherwise provided in
Internal Revenue Service regulations, if any Highly Compensated Employee who is
a Participant in this Plan also participates in any other cash or deferred
arrangement (within the meaning of Code Section 401(k)) of the Company or an
Affiliated Company, all such cash or deferred arrangements (including under the
Plan) shall be treated as one (1) cash or deferred arrangement with respect to
such Participant.
          (iv) Actual Deferral Percentage Test means the test described in
Paragraph 3.07(b)(i).

26



--------------------------------------------------------------------------------



 



          (v) Compensation shall mean, except as otherwise provided in the
definition of “Highly Compensated Employee”, a definition of compensation which
satisfies Code Section 414(s) and regulations thereunder, and which is
consistently used in any one Plan Year for purposes of this Section 3.07.
          (vi) Excess Aggregate Contributions mean, with respect to any Highly
Compensated Employee for a Plan Year, the excess of:
               (A) The total After-Tax Contributions and Company Matching
Contributions (and, where applicable, Before-Tax Contributions, taken into
account under the Actual Contribution Percentage Test) made on behalf of such
Highly Compensated Employee taken into account in computing the Actual
Contribution Percentage for such Plan Year, over
               (B) The maximum amount of After-Tax Contributions and Company
Matching Contributions (and, where applicable, Before-Tax Contributions, taken
into account under the Actual Contribution Percentage Test) on behalf of such
Highly Compensated Employee which are permitted by the Actual Contribution
Percentage Test.
          (vii) Excess Contributions mean, with respect to any Highly
Compensated Employee for a Plan Year, the excess of:
               (A) The total Before-Tax Contributions made on behalf of such
Highly Compensated Employee taken into account in computing the Actual Deferral
Percentage of Highly Compensated Employees for such Plan Year, over
               (B) The maximum amount of such Before-Tax Contributions,
excluding Catch-up Contributions, on behalf of such Highly Compensated Employee
which are permitted by the Actual Deferral Percentage Test.
          (viii) Excess Deferrals mean the Before-Tax Contributions that are
includible in a Participant’s gross income because they have exceeded the dollar
limitation contained in Code Section 402(g).

27



--------------------------------------------------------------------------------



 



          (ix) Highly Compensated Employee means any Employee who performs
service for the Company or an Affiliated Company during the determination year
(as defined below) and who was: (A) a Five-Percent Owner at any time during the
current or preceding Plan Year, or (B) for the preceding Plan Year had
Compensation from the Employer or an Affiliated Company in excess of $80,000 (as
adjusted pursuant to Code Section 414(q)). At the election of the Plan
Administrator and, as provided for in Exhibit III, in a manner consistent with
Code Section 414(q) and any regulations or other IRS pronouncements thereunder,
clause (B) in the preceding sentence can be limited to those Employees who are
in the top twenty percent (20%) of Employees ranked on the basis of compensation
for such look-back year. At the election of the Plan Administrator, as provided
for in Exhibit III, Compensation for the purpose of this Paragraph 3.07(a)(ix)
may be determined on the basis of a calendar year, rather than the Plan Year.
          (x) To the extent required by applicable law “Highly Compensated
Employee” shall also include a highly compensated former employee, which is any
employee who separated from service prior to the current Plan Year and who was
either a Highly Compensated Employee in any determination year ending on or
after the Employee’s attainment of age fifty five (55).
          For purposes of this definition, Compensation is as defined in Code
Section 415(c)(3).
          (xi) Multiple Use Limitation means the limitation described in
Paragraph 3.07(b)(iii).
          (xii) Nonhighly Compensated Employee means any employee who is not a
Highly Compensated Employee.
          (xiii) Qualified Non-Elective Contributions mean contributions made by
the Company described in Paragraph 3.07(c)(x).
          (xiv) Five Percent Owner means an Employee who shall be considered to
be a Five Percent Owner for any Plan Year if at any time during such year

28



--------------------------------------------------------------------------------



 



such Employee was a five percent owner of the Employer, determined in accordance
with the rules of Code Section 416(i)(1).
     (b) Nondiscrimination Tests.
          (i) Actual Deferral Percentage Test. Notwithstanding any provision
herein to the contrary, the Actual Deferral Percentage for the group of all
eligible Highly Compensated Employees for each Plan Year must not exceed the
greater of:
               (A) the Actual Deferral Percentage for the previous Plan Year for
the group of all eligible Nonhighly Compensated Employees multiplied by 1.25; or
               (B) the Actual Deferral Percentage for the previous Plan Year of
such group of Nonhighly Compensated Employees multiplied by 2.0, but in no event
more than two (2) percentage points greater than the Actual Deferral Percentage
for the previous Plan Year of such group of Nonhighly Compensated Employees,
subject to the Multiple Use Limitation.
     The Vice President — Human Resources, by written notice to the Plan
Administrator may elect to entirely exclude from the Actual Deferral Percentage
test those Employees who could be excluded from participation under the minimum
age and service requirements of Code Section 410(a)(1)(A) (“early participation
employees”), other than those early participation employees who are Highly
Compensated Employees, to the extent permitted under Code Section 401(k)(3)(F).
Any such election shall be reflected in Exhibit III.
     The Actual Deferral Percentage test set forth in this Paragraph 3.07(b)(i)
shall be performed in accordance with Code Section 401(k), the regulations
thereunder, and any related IRS pronouncements, including IRS Notice 98-1 to the
extent applicable. The Actual Deferral Percentage test set forth in this
Paragraph 3.07(b)(i) may be performed with current year Non-Highly Compensated
Employee data, rather

29



--------------------------------------------------------------------------------



 



than prior year data, if so elected by the Employer. Any such election shall be
made by the Vice-President — Human Resources and shall be reflected in
Exhibit III.
          (ii) Actual Contribution Percentage Test. Notwithstanding any
provision herein to the contrary, the Actual Contribution Percentage for the
group of all eligible Highly Compensated Employees for each Plan Year must not
exceed the greater of:
               (A) The Actual Contribution Percentage for the previous Plan Year
for the group of all eligible Nonhighly Compensated Employees multiplied by
1.25; or
               (B) The Actual Contribution Percentage for the previous Plan Year
of such group of Nonhighly Compensated Employees multiplied by 2.0, but in no
event more than two (2) percentage points greater than the Actual Contribution
Percentage for the previous Plan Year of such group of Nonhighly Compensated
Employees, subject to the Multiple Use Limitation.
     The Vice President — Human Resources, by written notice to the Plan
Administrator may elect to entirely exclude from the Actual Contribution
Percentage Test those Employees who could be excluded from participation under
the minimum age and service requirements of Code Section 410(a)(1)(A) (“early
participation employees”), other than those early participation employees who
are Highly Compensated Employees, to the extent permitted under Code
Section 401(m)(5)(C). Any such election shall be reflected in Exhibit III.
     The Actual Contribution Percentage test set forth in this
Paragraph 3.07(b)(ii) shall be performed in accordance with Code Section 401(m),
the regulations thereunder, and any related IRS pronouncements, including IRS
Notice 98-1 to the extent applicable. The Actual Contribution Percentage test
set forth in this Paragraph 3.07(b)(ii) may be performed with current year
Non-Highly Compensated Employee data, rather than prior year data, if so elected
by the Employer. Any such

30



--------------------------------------------------------------------------------



 



election shall be made by the Vice President — Human Resources and shall be
reflected in Exhibit III.
          (iii) Multiple Use Limitation. Notwithstanding any provision herein to
the contrary, the sum of the Actual Deferral Percentage and the Actual
Contribution Percentage for the group of all Highly Compensated Employees for
each Plan Year beginning prior to October 1, 2002 shall not exceed the Multiple
Use Limitation, which shall be the greater of:
               (A) The sum of -
                    (i) 1.25 times the greater of the Actual Deferral Percentage
for the previous Plan Year of the group of Nonhighly Compensated Employees or
the Actual Contribution Percentage for the previous Plan Year of the group of
Nonhighly Compensated Employees for such Plan Year, and
                    (ii) Two percentage points plus the lesser of the Actual
Deferral Percentage for the previous Plan Year of the group of Nonhighly
Compensated Employees or the Actual Contribution Percentage for the previous
Plan Year of the group of Nonhighly Compensated Employees for such Plan Year (in
no event, however, may this amount exceed twice the lesser of the Actual
Deferral Percentage or Actual Contribution Percentage for the previous Plan
Year);
or
               (B) The sum of -
                    (i) 1.25 times the lesser of the Actual Deferral Percentage
for the previous Plan Year of the group of Nonhighly Compensated Employees or
the Actual Contribution Percentage of the group of Nonhighly Compensated
Employees for the previous Plan Year, and
                    (ii) Two percentage points plus the greater of the Actual
Deferral Percentage for the previous Plan Year of the group of Nonhighly

31



--------------------------------------------------------------------------------



 



Compensated Employees or the Actual Contribution Percentage of the group of
Nonhighly Compensated Employees for the previous Plan Year (in no event,
however, may this amount exceed twice the greater of the relevant Actual
Deferral Percentage or Actual Contribution Percentage for the Plan Year).
     For this purpose, the Actual Deferral Percentage and Actual Contribution
Percentage shall be determined after any Qualified Non-Elective Contributions
and any distributions have been made in order to satisfy the Actual Deferral
Percentage Test and the Actual Contribution Percentage Test.
     If a correction is necessary in order to prevent the Plan from exceeding
the Multiple Use Limitation, such correction shall be made by reducing the
Actual Contribution Percentage.
     The Vice President — Human Resources, by written notice to the Plan
Administrator may elect to entirely exclude from the Multiple Use Limitation
test those Employees who could be excluded from participation under the minimum
age and service requirements of Code Section 410(a)(1)(A) (“early participation
employees”), other than those early participation employees who are Highly
Compensated Employees, to the extent permitted under Code Section 401(m)(5)(C).
Any such election shall be reflected in Exhibit III.
     The Multiple Use Limitation test set forth in this Paragraph 3.07(b)(iii)
shall be performed in accordance with Code Section 401(m), the regulations
thereunder, and any related IRS pronouncements, including IRS Notice 98-1 to the
extent applicable. The Multiple Use test set forth in this
Paragraph 3.07(b)(iii) may be performed with current year Non-Highly Compensated
Employee data, rather than prior year data, if so elected by the Employer. Any
such election shall be made by the Vice President — Human Resources and shall be
reflected in Exhibit III.
          (iv) For purposes of Paragraph 3.07(b), a Participant is a Highly
Compensated Employee for a particular Plan Year if he or she satisfies the
definition of a Highly Compensated Employee in effect for that Plan Year.
Similarly, a Participant is

32



--------------------------------------------------------------------------------



 



a Nonhighly Compensated Employee for a particular Plan Year if he or she does
not satisfy the definition of a Highly Compensated Employee in effect for that
Plan Year.
          (c) Notwithstanding any other provision of the Plan to the contrary,
the percentages of Annual Salary specified by a Participant in his Deferral
Election shall be subject to adjustment or other corrective measures by the Plan
Administrator at any time and from time to time as follows:
               (i) Before-Tax Contributions, excluding Catch-up Contributions,
shall not be accepted with respect to any Participant for a calendar year to the
extent such Before-Tax Contributions, together with any other elective
contributions of the Participant to a plan maintained by the Company or an
Affiliated Company, exceed $9,500 (as adjusted in accordance with Code Section
402(g)); accordingly, the Plan Administrator shall adjust downward the
percentage of Annual Salary specified by a Participant in his Deferral Election
to be contributed to the Plan as Before-Tax Contributions, as may be necessary
to prevent such Excess Deferrals.
               (ii) Before-Tax Contributions, excluding Catch-up Contributions,
for any Plan Year must satisfy the Actual Deferral Percentage Test and, prior to
the Plan Year beginning October 1, 2002, the Multiple Use Limitation;
accordingly, the Plan Administrator shall adjust downward the percentage of
Annual Salary specified by a Participant in his Deferral Election, to the extent
which the Plan Administrator in his sole discretion determines is necessary to
maintain the Plan’s compliance with the Average Deferral Percentage Test and the
Multiple Use Limitation.
               (iii) After-Tax Contributions and Company Matching Contributions
for any Plan Year must satisfy the Actual Contribution Percentage Test (after
taking into account any Before-Tax Contributions included in such test pursuant
to Paragraph 3.07(a)(i)) and, prior to the Plan Year beginning October 1, 2002,
the Multiple Use Limitation; accordingly, the Plan Administrator shall adjust
downward the percentage of Annual Salary specified by a Participant in his
Deferral Election to be contributed under Paragraph 3.02(b), to the extent which
the Plan Administrator in his

33



--------------------------------------------------------------------------------



 



sole discretion determines is necessary to maintain the Plan’s compliance with
such test and the Multiple Use Limitation, if applicable.
               (iv) When a downward adjustment has been made pursuant to
Paragraph (i), (ii), or (iii) above, the Plan Administrator may thereafter
adjust any such percentage upward to bring it up to or closer to the percentage
specified in the Participant’s most recent Deferral Election whenever the Plan
Administrator determines that such an upward adjustment can be made without
exceeding the limits described in Paragraph (i), (ii), or (iii). In the event of
such upward adjustment, each affected Participant shall be given the opportunity
to affirmatively elect to have such higher percentage apply to him.
               (v) Any downward or upward adjustment in the percentage of Annual
Salary specified by a Participant in his Deferral Election to be contributed to
the Plan as Before-Tax Contributions other than Catch-up Contributions shall,
with the Participant’s consent and unless the Plan Administrator directs
otherwise, result in a corresponding increase or decrease, respectively, in
After-Tax Contributions to be contributed to the Plan to the extent permitted
under Paragraph (iii) or, if the Participant is eligible, Catch-up
Contributions.
               (vi) If, after application of the above provisions of
Paragraph 3.07(c), Excess Deferrals are made to the Plan, such Excess Deferrals
shall be recharacterized as Catch-up Contributions to the extent that a
Participant who is eligible to make Catch-up Contributions has not reached the
applicable Catch-up Contribution limit for the calendar year described in
Section 3.02(c). Any Excess Deferrals remaining after application of the
preceding sentence shall be returned to the Participant with earnings in
accordance with Treasury Regulation §1.402(g)-1, no later than April 15
following the close of the calendar year in which such contributions were made.
Distributions shall first be made from Unmatched Contributions, excluding
Catch-up Contributions, then from Catch-up Contributions if any and lastly, from
Matched Contributions. The return of any Matched Contributions shall be
accompanied by a forfeiture of the related Company Matching Contributions and
any income

34



--------------------------------------------------------------------------------



 



attributable thereto. Such forfeited amounts shall be held by the Trustee in a
suspense account and applied towards subsequent Company Matching Contributions.
               (vii) After the close of a calendar year, but no later than the
last business day before April 15 (or such earlier date required by Internal
Revenue Service regulations) following such calendar year, a Participant who was
also a participant in another plan to which the limitation on deferrals
described in Code Section 402(g) applies may notify the Plan Administrator that
the Participant has had deferrals contributed to the Plan and such other plan in
excess of such limitation for such preceding calendar year and shall inform the
Plan Administrator of the amount of such Excess Deferrals. Such Participant may
request a distribution of such Excess Deferrals. Such Excess Deferrals shall
first be recharacterized as Catch-up Contributions to the extent that a
Participant who is eligible to make Catch-up Contributions has not reached the
applicable Catch-up Contribution limit for the calendar year described in
Section 3.02(c). Any Excess Deferrals remaining after application of the
preceding sentence shall be distributed with the earnings attributable thereto
in accordance with Treasury Regulation §1.402(g)-1 no later than the April 15
following such notification. Distributions shall first be made from Unmatched
Contributions, excluding Catch-up Contributions, and the return of any Matched
Contributions shall be accompanied by a forfeiture of the related Company
Matching Contributions and any income attributable thereto. Such forfeited
amounts shall be held by the Trustee in a suspense account and applied towards
subsequent Company Matching Contributions.
               (viii) If, after application of the above provisions of
Paragraph 3.07(c), Excess Contributions are made to the Plan, such Excess
Contributions and the earnings attributable thereto shall be recharacterized as
Catch-up Contributions to the extent that a Participant who is eligible to make
Catch-up Contributions has not reached the applicable Catch-up Contribution
limit for the calendar year described in Section 3.02(c). Any Excess
Contributions remaining after application of the preceding sentence shall be
distributed to Highly Compensated Employees making such Excess Contributions no
later than December 15 following the

35



--------------------------------------------------------------------------------



 



close of such Plan Year. The Highly Compensated Employee with the largest
amounts of Before-Tax Contributions shall have his Before-Tax Contributions,
excluding Catch-up Contributions, reduced to the greater of: (A) the highest
dollar amount of Before-Tax Contributions, excluding Catch-up Contributions,
that can be made without violating the limit of Paragraph 3.07(b)(i), or (B) the
next highest dollar amount of Before-Tax Contributions, excluding Catch-up
Contributions, of any other Highly Compensated Employee. Such process is
repeated until Paragraph 3.07 (b)(i) is satisfied in accordance with Treasury
Regulation §1.401(k)-1(f)(4)(ii). Distributions shall first be made from
Unmatched Contributions, excluding Catch-up Contributions, then from Catch-up
Contributions if any and lastly from Matched Contributions. The return of any
Matched Contributions shall be accompanied by a forfeiture of the related
Company Matching Contributions and any income attributable thereto. Such
forfeited amounts shall be held by the Trustee in a suspense account and applied
towards subsequent Company Matching Contributions.
               (ix) If, after application of the above provisions of
Paragraph 3.07(b)(ii), Excess Aggregate Contributions are made to the Plan, such
Excess Aggregate Contributions and the earnings attributable thereto shall be
recharacterized as Catch-up Contributions to the extent that a Participant who
is eligible to make Catch-up Contributions has not reached the applicable
Catch-up Contribution limit for the calendar year described in Section 3.02(c).
Any Excess Aggregate Contributions remaining after application of the preceding
sentence shall be distributed to Highly Compensated Employees making such Excess
Aggregate Contributions no later than December 15 following the close of the
Plan Year. The Highly Compensated Employee with the largest amounts of
contributions taken into account in computing the Actual Contribution Percentage
Test (“ACP contributions”) shall have his ACP contributions reduced to the
greater of: (A) the highest dollar amount of ACP contributions that can be made
without violating the limit of Paragraph 3.07(b)(ii), or (B) the next highest
dollar amount of ACP contributions of any other Highly Compensated Employee.
Such process is repeated until Paragraph 3.07(b)(ii) is satisfied in accordance
with Treasury Regulation §1.401(m)-1(e)(3)(iv). To the extent

36



--------------------------------------------------------------------------------



 



permitted by such regulation, After-Tax Contributions and any Company Matching
Contributions attributable thereto shall be distributed first.
               (x) Notwithstanding any other provision of this Section 3.07 or
of the Plan to the contrary, the Employer may, by action of the Company,
determine to make a special Employer contribution (a “Qualified Non-Elective
Contribution”) to the Plan for the account of certain Participants who are
Nonhighly Compensated Employees in order to maintain the Plan’s compliance with
the non-discrimination requirements of Code Sections 401(k) and 401(m) and in
lieu of (or in combination with) making the adjustment in the percentage of
Annual Salary specified by Participants in their Deferral Elections or returning
Contributions as provided in this Section 3.07. Any such Qualified Non-Elective
Contribution shall be in such amount as is determined by the Company and will be
allocated as determined by the Company to the individual accounts of
Participants who are Nonhighly Compensated Employees and who actively
contributed to the Plan during, and are Employees at the end of, the Plan Year
for which such contribution is made. Any such Qualified Non-Elective
Contribution shall be nonforfeitable and shall be treated for all purposes as a
Before-Tax Contribution under the Plan, including for purposes of the
limitations on distribution described in this Article 3, except that such
contribution shall not be applied against or counted for purposes of determining
compliance with the percent limitation on Before-Tax Contributions in
Section 3.02 the combined percent limitation on Before-Tax Contributions and
After-Tax Contributions contained in Section 3.02, or the limitation on
Before-Tax Contributions contained in this Section 3.07. Any such Qualified
Non-Elective Contribution shall be made to the Trustee no later than the last
day of the Plan Year next succeeding the Plan Year for which the contribution is
made, and may be made in whole or in part in cash or in shares of Company Stock.
Payment of any such Qualified Non-Elective Contribution (whether in the form of
cash or Company Stock) for a Plan Year which is made by the Employer after the
close of such Plan Year shall be treated by the Plan in the same manner as if it
were received on or before the last day of such Plan Year.

37



--------------------------------------------------------------------------------



 



     3.08 Withdrawals by Participants of After-Tax Contributions, Company
Matching Contributions, Before-Tax and Catch-up Contributions. Participants who
have not had a Distribution Event may not make withdrawals.
     (a) After-Tax Contributions. Upon application to the Trustee at any time no
sooner then twelve (12) months after any earlier withdrawal by such Participant
of After-Tax Contributions under this Paragraph 3.08(a), Before-Tax
Contributions under Paragraph 3.08(c)(ii)(A),or Company Matching Contributions
under Paragraph 3.08(b), a Participant may withdraw all or a portion of the
amounts then credited to his After-Tax Contributions account.
     There shall be no suspension of the withdrawing Participant’s right to make
After-Tax Contributions following a withdrawal under this Paragraph 3.08(a).
     (b) Company Matching Contributions. Upon application to the Trustee at any
time no sooner than twelve (12) months after any earlier withdrawal by him under
this Paragraph 3.08(b), After-Tax Contributions under Paragraph 3.08(a), or
Before-Tax Contributions under Paragraph 3.08(c)(ii)(A), a Participant may
withdraw all or a portion of the amounts then credited to his Matured Company
Matching Contributions account; provided, however, that such Participant shall
first have withdrawn, or shall have applied to make a concurrent withdrawal of
all amounts credited to his After-Tax Contributions account. A Participant will
have no right to withdraw amounts credited to his Unmatured Company Matching
Contributions account.
     (c) Before-Tax Contributions. A Participant cannot withdraw amounts
credited to his Before-Tax Contribution accounts, except that a Participant may
withdraw all or a portion of such amounts if:
          (i) The Participant has no, or is concurrently applying to withdraw
all, amounts credited to any After-Tax Contributions account or to any Matured
Company Matching Contributions account; and
          (ii) The Participant has (A) attained age fifty-nine and one-half
(591/2) or (B) provided evidence satisfactory to the Plan Administrator that the

38



--------------------------------------------------------------------------------



 



Participant’s withdrawal qualifies as a hardship withdrawal which satisfies the
standards of subsection (d) below; and
          (iii) In the case of a withdrawal under Paragraph 3.08(c)(ii)(A), no
withdrawal has been made in the preceding twelve (12) months of After-Tax
Contributions under Paragraph 3.08(a), Before-Tax Contributions under this
Paragraph 3.08(c), or Matured Company Matching Contributions under
Paragraph 3.08(b).
     If a Participant shall make application to withdraw any Before-Tax
Contributions due to attainment of age fifty-nine and one-half (591/2), his
election to make Before-Tax Contributions, including Catch-up Contributions, or
After-Tax Contributions shall not be affected by such withdrawal. If a
Participant shall make application to withdraw any Before-Tax Contribution due
to hardship, future contributions shall be suspended in accordance with
Paragraph 3.08(d)(3).
     An application to withdraw Before-Tax Contributions due to attainment of
age fifty-nine and one-half (591/2) shall be made to the Trustee. An application
to withdraw Before-Tax Contributions due to hardship shall be made to the Plan
Administrator.
     (d) Hardship Withdrawal Standards. A withdrawal will be deemed to
constitute a hardship withdrawal if: (1) the Participant has an immediate and
heavy financial need; and (2) a distribution from the Plan is necessary to meet
that need. A Participant will be treated as having an immediate and heavy
financial need only if the funds are required to cover one of the following:
          (i) Expenses for medical care described in Code Section 213(d)
previously incurred by the Participant or the Participant’s spouse or dependents
(as defined in Code Section 152) or necessary for these persons to obtain such
medical care;
          (ii) Costs directly related to the purchase (excluding mortgage
payments) of a principal residence for the Participant;

39



--------------------------------------------------------------------------------



 



          (iii) Post-secondary education tuition, related educational fees, and
room and board expenses for the Participant or the Participant’s spouse,
children, or other dependents (as defined in Code Section 152) for the next
twelve (12) months;
          (iv) Payment of amounts necessary to prevent the eviction of the
Participant from his principal residence or foreclosure on the mortgage of the
Participant’s principal residence; or
          (v) Any other purposes for which the Internal Revenue Service
specifically determines, under the authority given to it under Treasury
Regulation §1.401(k)-1(d)(2)(iv)(C), that such circumstances constitute an
immediate and heavy financial need.
     If an immediate and heavy financial need is deemed to exist, a distribution
from the Plan will be deemed necessary to meet such need if, and only if, the
following conditions are met:
               (A) the distribution is not in excess of the amount of the
immediate and heavy financial need of the Participant, including amounts
necessary to pay any federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution;
               (B) the Participant has obtained all distributions, other than
hardship distributions, and has applied for all nontaxable (at the time of the
loan) loans currently available under all plans maintained by the Company or an
Affiliated Company;
               (C) the Participant will be prohibited from making elective
contributions (as defined in Treas. Reg. §1.401(k)-1(g)(3)) or employer
contributions (as defined in Treas. Reg. §1.401(m)-1(f)(6)) to any qualified or
non-qualified deferred compensation plans maintained by the Company or an
Affiliated Company (as determined in accordance with Treas. Reg.
§1.401(k)-1(d)(2)(iv)(B)(4)) for twelve (12) months (six months effective
January 1, 2002), commencing the month after the hardship withdrawal; and

40



--------------------------------------------------------------------------------



 



               (D) for the calendar year following the calendar year of the
hardship withdrawal, the Participant’s Before-Tax Contributions under the Plan
and salary deferrals under all other qualified plans of the Company or an
Affiliated Company shall be limited to the applicable limit under Code
Section 402(g), as reduced by the amount of salary deferrals during the calendar
year of the hardship withdrawal.
     In the case of a distribution which is made on account of an immediate and
heavy financial need due to the payment of post-secondary education tuition for
the Participant or the Participant’s spouse, children, or other dependents
(“educational hardship”), any such educational hardship withdrawals within a
Plan Year shall be aggregated and treated as having been received as of the date
of the initial educational hardship withdrawal during such Plan Year for
purposes of applying the restriction on subsequent contributions provided for in
Paragraph 3.08(d)(3).
     No hardship withdrawal of earnings on Before-Tax or Catch-up Contributions
shall be permitted to the extent that such earnings are attributable to periods
after December 31, 1988.
     3.09 Loans to Participants. Upon application to the Trustee by a
Participant or Beneficiary who is a Party in Interest, the Plan Administrator
may authorize the Trustee to make a loan or loans to such Participant or
Beneficiary. Any such loans shall be subject to at least the following
requirements:
     (a) Loans shall be made available on a uniform and nondiscriminatory basis.
     (b) Loans must bear a reasonable interest rate which will be determined by
the Plan Administrator and which will be fixed for the term of the loan. All
loans will be secured by up to fifty percent (50%) of the borrower’s vested Plan
accounts (determined as of the time of the loan).
     (c) The minimum loan amount is $1,000.

41



--------------------------------------------------------------------------------



 



     (d) No loan can be made to the extent that such loan, when added to the
outstanding balance of all other loans to the borrower under this Plan and any
other plan of the Company or an Affiliated Company, would exceed the lesser of:
(i) fifty thousand dollars ($50,000), reduced by the excess of (A) the highest
outstanding balance of loans to the borrower from the Plan and such other plans
during the one-year period ending on the day before the date the loan is made
over (B) the outstanding loan balance on the date the loan is made, or
(ii) one-half of the vested value of the borrower’s accounts under this Plan and
such other plan(s). In addition, no loan under this Plan, when added to any
existing loans hereunder, shall exceed the value of the amounts credited to the
borrower’s After-Tax Contributions, Before-Tax Contributions, and Matured
Company Matching Contributions accounts, plus the borrower’s vested Company Core
Contribution account.
     (e) Any loan shall, by its terms, require repayment within five (5) years
unless such loan is used to acquire a dwelling unit which, within a reasonable
time (determined at the time the loan is made), will be used as the principal
residence, within the meaning of Code Section 121, of the borrower, in which
case the loan shall be repaid within such period as may be established by the
Vice President – Human Resources. Notwithstanding the above, all loans shall be
immediately due and payable upon the Participant’s Termination from Employment
with the Company and all Affiliated Companies. The maximum number of loans which
a borrower may have outstanding at one time is one residential and one
non-residential loan.
     (f) Anyone who applies for a loan must pay a loan origination fee to the
Trustee which shall be deducted directly from the borrower’s account.
     (g) Repayment of Participant loans shall be by payroll deduction or other
method approved by the Plan Administrator on a level amortized basis with
repayments made at least quarterly, except that a borrower may prepay in full
the outstanding balance of his loan at any time in accordance with procedures
established by the Plan Administrator. Loan repayments may be suspended for one
year during a Participant’s authorized unpaid leave of absence, or during such
other period permitted

42



--------------------------------------------------------------------------------



 



by applicable law. Loan repayments may be suspended as permitted under Code
Section 414(u)(4) for any period in which the Participant is on a qualified
military leave.
     (h) Loans must be evidenced by a written promissory note. In the event that
a borrower fails to make a required payment when due, the loan shall be in
default if the borrower fails to become current in his payments within ninety
(90) days of such missed payment. Upon default, the outstanding principal
balance of the loan and all accrued interest thereon will be immediately due and
payable, and will be satisfied from the borrower’s Plan accounts (at such
time(s) as permitted by applicable law) upon the occurrence of a Distribution
Event or upon the Participant’s attainment of age fifty-nine and one-half
(591/2).
     (i) Each loan shall be a separate investment of the borrower’s Plan
accounts. The amount of the loan will first reduce the borrower’s Before-Tax and
Catch-up Contributions accounts, then the borrower’s After-Tax Contributions
account, then the borrower’s Company Matching Contributions account to the
extent of Matured Company Matching Contributions, and then the borrower’s vested
Company Core Contributions account. Amounts within the Plan accounts allocated
to each Participant Investment Fund also shall be reduced ratably.
     (j) Loan principal repayments will be credited first to the borrower’s
Company Core Contributions account, if any. After principal repayments which are
equal to the amount by which the borrower’s Company Core Contributions account,
if any, was reduced to make a loan are credited to the Participant’s Company
Core Contributions account, loan principal repayments will be credited to the
borrower’s Company Matching Contributions account, next to the Borrower’s
After-Tax Contributions account and next to the borrower’s Before-Tax
Contributions account. Loan interest payments will be credited ratably to the
borrower’s Company Matching Contributions account, Company Core Contributions
account, Before-Tax Contribution account and After-Tax Contribution account. All
principal and interest payments shall be allocated among the Participant
Investment Funds in accordance with the borrower’s most recent investment
direction election for new contributions.

43



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, loans made pursuant to this Section 3.09 may
be subject to such additional uniform and nondiscriminatory rules as may from
time to time be adopted by the Board or the Plan Administrator, which rules
shall comply with the Code, ERISA, and other applicable law and may impose
limitations on, or requirements for obtaining Plan loans which are in addition
to or more restrictive than those limitations and requirements set forth above
in this Section 3.09.
     3.10 Distributions Following Distribution Events.
     (a) Except as otherwise provided for in Paragraph 3.10(d) herein, after a
Distribution Event other than death occurs as to the Participant, the following
will apply:
          (i) All amounts credited to such Participant’s accounts shall be
retained in the Plan until the earliest of the Participant’s death, the
Participant’s consent to and application for the Trustee to distribute the
aggregate amounts in all of Participant’s Plan Accounts to him in a lump sum or,
on or after October 1, 2002, the Participant’s consent to and application for
the Trustee to commence distribution of installment payments of his account to
him in accordance with Section 5.01. Notwithstanding the preceding sentence,
distributions of a Participant’s Plan accounts shall commence no later than
April 1 of the calendar year following his attainment of age 701/2. Participants
who attain age 701/2 on or after January 1, 2003, and continue employment with
the Employer beyond age 701/2 may defer commencement of distribution under this
Section until no later than April 1st of the calendar year following the
calendar year in which the Participant retires.
          (ii) In the event that the Participant consents to a lump sum
distribution of the aggregate amounts in all of his Plan accounts, by filing an
election with the Trustee effective on or after the date of (A) the
Participant’s Termination of Employment with the Company or an Affiliated
Company, or (B) a Distribution Event as to the Participant, the Participant
shall receive a distribution of all amounts credited to such Participant’s Plan
accounts, in the manner described in Section 5.01. In addition, a second
distribution of any amount subsequently credited to a Participant’s Company

44



--------------------------------------------------------------------------------



 



Matching Contributions account in accordance with Section 3.03 or to a
Participant’s Company Core Contributions account in accordance with Section 3.04
shall be made as soon as practicable after actual receipt by the Trustee of the
Company Stock or cash contribution.
     (b) In the event of the Participant’s death, the Participant’s Beneficiary
shall receive a distribution of all amounts credited to the Participant’s Plan
accounts according to the distribution elections provided in Section 5.01.
Subject to Paragraph 3.10(d), such distribution shall be made as soon as
practicable after the Participant’s death.
     (c) Notwithstanding the previous paragraphs of this Section 3.10, if the
aggregate amount credited to the Participant’s Plan accounts does not exceed
(1) the maximum amount permitted to be distributed without the consent of the
Participant under Code Section 411(a)(11) or any successor thereto as of the end
of the month during which a Distribution Event occurs as to such Participant,
and (2) in the case of distributions prior to March 2, 1999, if the aggregate
amounts credited to the Participant’s Plan accounts did not exceed the amount
described in the clause (1) at the time of any previous distribution to the
Participant (for which purpose a payment made pursuant to a qualified domestic
relations order described in Code Section 414(p) shall not be considered a
distribution), all such amounts will, subject to Paragraph (d) below, be
distributed to the Participant (or, in the case of the Participant’s death, the
Participant’s Beneficiary or Beneficiaries) in the manner provided in
Section 5.01.
     (d) At least thirty (30) days, but no more than ninety (90) days, before a
distribution is made to a Participant, a Participant shall be given notice of:
(1) his ability to delay distribution in accordance with Paragraph 3.10(a)(i)
above (if applicable), (2) his ability to elect a direct rollover in accordance
with Section 5.03, and (3) for former participants of the IGS Savings Plan, the
ability to elect the optional forms of payment as provided in Exhibit II. At
least thirty (30) days, but no more than ninety (90) days, before benefits begin
to a Beneficiary who is a spouse (including an alternate payee under a Qualified
Domestic Relations Order), such Beneficiary must be given notice of

45



--------------------------------------------------------------------------------



 



his ability to elect a direct rollover under Section 5.03. A distribution may be
made less than thirty (30) days after receipt of the notice required by this
Paragraph 3.10(d); provided that: (i) the notice clearly informs the Participant
or Beneficiary of the right to consider the decision regarding distribution or
direct rollover for a period of thirty (30) days after the notice is provided,
and (ii) after receiving the notice, the Participant or Beneficiary waives the
thirty (30) day period by electing a distribution.
     3.11 Distributions Pursuant to a Qualified Domestic Relations Order.
Notwithstanding any other provisions of the Plan, following the Plan
Administrator’s determination that a domestic relations order received by the
Plan Administrator and applicable to a Participant and any of such Participant’s
Plan accounts is a Qualified Domestic Relations Order, such distribution or
distributions shall be made from such Participant’s Plan account or accounts, in
accordance with such Qualified Domestic Relations Order and the Plan’s Qualified
Domestic Relations Order procedures, and in the manner described in
Section 5.01, to the alternate payee or payees specified in such Qualified
Domestic Relations Order. If so specified in a Qualified Domestic Relations
Order, a distribution to an alternate payee may be made prior to the date on
which the Participant attains his “earliest retirement age” (as defined in Code
Section 414(p)(4) and ERISA Section 206(d)(3)(E)).
     3.12 Rollovers into the Plan. Each Employee who is eligible pursuant to
Paragraph 3.01(a) to participate in the Plan, and any other Employee who is
expected to become eligible to participate in the Plan who has received an
eligible rollover distribution described in Code Section 402(c)(4), may make a
cash contribution to the Plan of all or a portion of any such rollover
contribution, provided that: (a) the acceptance of such contribution will not
adversely affect the continued qualified status of the Plan, and (b) the Plan
Administrator in due course receives all the documentation and other relevant
information pertaining to such rollover contribution deemed necessary by the
Plan Administrator for the proper administration of the Plan. Notwithstanding
the above, the Plan does not accept After-Tax Contributions that are a part of
an eligible rollover distribution. Any such contribution shall be treated as
earnings on an After-Tax Contribution for all purposes under the Plan, except
that such contribution shall not be taken into account for purposes of
determining: (i) the limitations set forth in Sections 3.02, 3.07, and 3.14;
(ii) whether the Plan is “top-heavy” (as

46



--------------------------------------------------------------------------------



 



such term is defined in Code Section 416(g), unless the contribution originates
from the plan of the Company or an Affiliated Company); or (iii) the Company
Matching Contributions under Section 3.03. For the period during which an
Employee is not otherwise a Participant, such Employee shall be treated as a
Participant solely for the purpose of and with respect to such rollover
contribution.
     3.13 Plan-to-Plan Transfers; Plan Mergers. At the discretion of the
Investment Committee, the Trustee may accept directly from a trustee or
custodian any or all of the assets held under another plan which is qualified
under Code Section 401(a) for the benefit of Participants or any other Employees
who are expected to become Participants, either as a part of a transfer of
assets from the trust for such other plan or a merger of such other plan with
the Plan, provided that: (a) the acceptance of such transferred assets will not
adversely affect the continued qualified status of the Plan, (b) the Plan
Administrator in due course receives all the documentation and other relevant
information pertaining to such transferred assets deemed necessary by the Plan
Administrator for the proper administration of the Plan, and (c) any other
conditions or requirements which may be established by the Investment Committee
or the Plan Administrator are satisfied. Any assets which were held by the
transferor plan under a qualified cash or deferred arrangement, as such term is
defined in Code Section 401(k), shall be treated as Before-Tax Contributions.
Any assets which were held by the transferor plan pursuant to an election to
make employee Catch-up Contributions shall be treated as Catch-up Contributions.
Any assets which were held by the transferor plan pursuant to an election to
make employee after-tax contributions shall be treated as After-Tax
Contributions. Any other transferred assets shall be treated as earnings on
After-Tax Contributions for all purposes under the Plan, except that such
transferred assets shall not be taken into account for purposes of determining:
(i) the limitations set forth in Section 3.02, 3.07, and 3.14; (ii) whether the
Plan is “top-heavy” (as such term is defined in Code Section 416(g), unless the
transferor plan is a plan of the Company or an Affiliated Company); or (iii) the
Company Matching Contributions under Section 3.03.
     Notwithstanding any contrary provisions of Section 3.08, the withdrawal by
a Participant of any or all of such transferred assets or any other assets
derived from the investment thereof shall not result in a suspension of such
Participant’s right to

47



--------------------------------------------------------------------------------



 



make contributions to the Plan or to have contributions made on his behalf under
the Plan. Alternate forms of benefits, and other benefits, rights, and features
under the transferor or merged plan (including those identified in Section 5.04)
shall be continued to the extent required to comply with ERISA and the Code. For
the period during which an Employee is not otherwise a Participant, such
Employee shall be treated as a Participant solely for the purpose of and with
respect to the portion of such transferred assets allocated to his Plan account.
     3.14 Limitation on Annual Additions to Participants’ Accounts.
     (a) Definitions. For purposes of this Section 3.14, the following
definitions shall apply:
          (i) Annual Additions mean, in the case of this Plan and any other
Defined Contribution Plan maintained by the Company or an Affiliated Company,
the aggregate of: (A) the amount of Company and Affiliated Company contributions
including, but not limited to, Before-Tax Contributions, excluding Catch-up
Contributions, and Company Matching Contributions, Company Core Contributions,
Qualified Non-Elective Contributions (as defined in Paragraph 3.07(a)(xiii)),
and any forfeitures allocated to a Participant’s account during the Plan Year
but excluding any amounts returned to a Participant under Treasury Regulation
§1.402(g)-1(e)(2) or (3), (B) the amount of a Participant’s After-Tax
Contributions and any other after-tax contributions to a plan of the Company or
an Affiliated Company, (C) amounts described in Code Sections 415(l)(1) and
419A(d)(2).
          (ii) Participant’s Compensation means compensation which is paid to
the Participant by the Company or an Affiliated Company for the Plan Year and
which is required to be reported as wages for Federal income tax purposes on the
Participant’s Form W-2. For Plan Years beginning after December 31, 1997,
Participant’s Compensation shall include any Before-Tax Contributions, and any
amount which is contributed or deferred by the Employer at the election of the
Participant and which is not includible in the gross income of the Participant
under Code Sections 125 or 457.

48



--------------------------------------------------------------------------------



 



     (b) Basic Limitation. Notwithstanding anything to the contrary contained in
this Plan, the Annual Additions allocated to a Participant under the Plan and
any other Defined Contribution Plan maintained by the Company or an Affiliated
Company in respect of any Plan Year (which shall be the limitation year) shall
not exceed in the aggregate the lesser of: (i) twenty-five percent (25%) of such
Participant’s Compensation for such Plan Year, or (ii) the greater of thirty
thousand dollars ($30,000 (as adjusted by Code Section 415(d)) or one-quarter
(1/4) of the defined benefit dollar limitation set forth in Code
Section 415(b)(1)(A) as in effect for the Plan Year for Plan Years beginning
prior to October 1, 2002. For Plan Years, thereafter, such Annual Additions
shall not exceed the lesser of $40,000 (as adjusted by Code Section 415(d)) or
100% of the Participants Compensation for such Plan Year.
     (c) Additional Rules. If, notwithstanding the foregoing, the Participant’s
Annual Addition to this Plan for any Plan Year would exceed the limitations of
this Section 3.14 because of the allocation of forfeitures, a reasonable error
in estimating a Participant’s Compensation, a reasonable error in estimating the
amount of Before-Tax Contributions, or for other reasons as permitted by the
Commissioner of Internal Revenue, the excess of such Annual Addition over the
amount which is permissible under this Section 3.14 shall be disposed of as
follows: After-Tax Contributions and, if necessary, Before-Tax Contributions (in
that order), and gains or other earnings allocable thereto, to the extent they
would reduce the excess amount, will be returned to the Participant, while any
Company Matching Contributions attributable thereto and any earnings on such
Company Matching Contributions shall be forfeited, placed in a suspense account,
and applied towards subsequent Company Matching Contributions.
     3.15 Application of Top-Heavy Provisions. The Plan will be a top-heavy plan
if: (a) the Plan is not required to be aggregated with any other plan under
Paragraph 3.15(b)(i), and if the sum of the accounts of Participants who are
“Key Employees” exceeds 60 percent of the sum of the accounts of all employees
(subject to adjustment below), or (b) if the Plan must be aggregated with one or
more other plans under Paragraph 3.15(b)(ii), and if the Plan is part of a
top-heavy group; provided, however, that the Plan will not be a top-

49



--------------------------------------------------------------------------------



 



heavy plan if it is a member of a group of plans described in Paragraph (b)(iii)
below which is not a top-heavy group. In the event that the Plan becomes
top-heavy, the minimum benefit requirement of Paragraph 3.15(e) shall become
applicable.
     The date for determining the applicability of this Section 3.15 for any
Plan Year is the last day of the preceding Plan Year (“determination date”).
     The date for determining the value of the employees’ accounts (“valuation
date”) shall be the determination date.
     (a) Key Employees. For purposes of this Section 3.15, the term “Key
Employee” means any employee or former employee (or a beneficiary of either in
the event that such employee or former employee is deceased) who at any time
during a Plan Year or any of the four preceding Plan Years is:
          (i) An officer of the Company or an Affiliated Company having annual
compensation greater than 50 percent of the amount in effect under Code
Section 415(b)(1)(A) for Plan Years beginning before October 1, 2002, or
$130,000 for Plan years beginning October 1, 2002 or later; provided, however,
that no more than the lesser of (A) fifty (50) employees, or (B) the greater of
three (3) employees or 10 percent of all employees are to be treated as
officers;
          (ii) For Plan Years beginning before October 1, 2002, one of the ten
(10) employees having annual compensation from the Company and/or an Affiliated
Company greater than the limitations in effect under Code Section 415(c)(1)(A)
and owning (or considered as owning within the meaning of Code Section 318, as
modified by Code Section 416(i)(1)(B)) both more than a one-half percent (0.5%)
interest and the largest interests in the Company or an Affiliated Company;
          (iii) A 5 percent owner of the Company or an Affiliated Company; or

50



--------------------------------------------------------------------------------



 



          (iv) A 1 percent owner of the Company or an Affiliated Company having
an annual compensation of more than one hundred fifty thousand dollars
($150,000).
     For purposes of this Paragraph 3.15(a), an employee’s compensation shall
mean compensation as determined under Code Section 414(q)(4).
     An employee shall be considered to own more than a 5 percent interest if
the employee owns more than 5 percent of the Company’s or an Affiliated
Company’s outstanding stock or stock possessing 5 percent of the total combined
voting power of all of the stock of the Company or an Affiliated Company. An
employee shall also be treated as owning stock owned by certain members of the
employee’s family as provided in Code Section 318, as modified by Code
Section 416(i)(1)(B). The same rules shall apply to determine whether an
employee is a 1 percent owner. If an employee ceases to be a Key Employee, such
employee’s account shall be disregarded as an account of a Participant who is a
Key Employee under the top-heavy plan computation for any Plan Year following
the last Plan Year for which such employee was treated as a Key Employee.
     (b) Top-Heavy Group. For purposes of determining whether the Plan is part
of a top-heavy group as referred to above in this Section 3.15, the following
rules shall apply:
          (i) All plans maintained by the Company or an Affiliated Company which
cover a Key Employee and any other plan which enables a plan covering a Key
Employee to meet the requirements of Code Sections 401(a)(4) or 410 shall be
aggregated to determine whether the plans, as a group, constitute a top-heavy
group.
          (ii) An aggregation group shall be a top-heavy group if, as of the
determination date, the sum of (A) the accounts of Key Employees under all
defined contribution plans included in the group and (B) the present value of
the accumulated accrued benefits for Key Employees under all defined benefit
plans in the group,

51



--------------------------------------------------------------------------------



 



exceeds 60 percent of the sum of such accounts and present values for all
employees under all such plans in the group. If the aggregation group is not a
top-heavy group, no plan in the aggregation group shall be a top-heavy plan.
          (iii) In any Plan Year, in testing for top-heaviness under this
Paragraph 3.15(b), the Employer may in its discretion expand the aggregation
group to take into account any other plan maintained by it or an Affiliated
Company, so long as such expanded aggregation group continues to meet the
requirements of Paragraphs 401(a)(4) and 410 of the Code. If the expanded
aggregation group is not a top-heavy group (as determined in accordance with the
preceding paragraph), no plan in such expanded aggregation group shall be a
top-heavy plan.
     (c) Additional Rules. In determining the present value of the accumulated
accrued benefits under a Defined Benefit Plan and the sum of the account
balances under a Defined Contribution Plan, both Company and Affiliated Company
contributions and employee contributions shall be taken into account. The
present value of the accrued benefit in a Defined Benefit Plan or the account
balance in a Defined Contribution Plan shall include any amount distributed to
an employee within the five-year period ending on the determination date for
Plan Years beginning before October 1, 2002, or the one year period ending on
such date for Plan Years thereafter, except for in-service withdrawals. The
present value of the accrued benefit in a Defined Benefit Plan shall be
calculated for any employee other than a Key Employee under (a) the method, if
any, that uniformly applies for accrual purposes under all plans maintained by
the Company or an Affiliated Company, or (b) if there is no such method, an
accrual rule rate which is not more rapid than the slowest accrual rate allowed
under the fractional accrual rate of Code Section 411(b)(1)(C). If there is more
than one Defined Benefit Plan in an aggregation group, the actuarial assumptions
used for such Defined Benefit Plans must be the same. If an employee has not
performed services for the Company or an Affiliated Company during the five
(5)-year period ending on the determination date for Plan Years beginning before
October 1, 2002, or the one year period ending on such date thereafter, any
accrued benefit or account balance for such individual shall not be taken into
account.

52



--------------------------------------------------------------------------------



 



     (d) Vesting Requirements. If this Plan is determined to be top-heavy in any
Plan Year under the provisions of this Section 3.15, account balances will be or
become fully vested in accordance with the vesting schedules under
Sections 3.02, 3.03, and 3.04, or, if earlier, after a Participant completes at
least three (3) Years of Vesting Service.
     (e) Minimum Benefit. If this Plan is determined to be top-heavy in any Plan
Year under the provisions of this Section 3.15, then the Employer’s contribution
for such Plan Year to be allocated to each Participant who is not a Key Employee
and is not covered by a collective bargaining agreement in such Plan Year shall
not be less than three (3) percent of such Participant’s compensation (as
defined in Treasury Regulations §1.415-2(d)) or such lesser percentage (taking
into account Before-Tax Contributions, excluding Catch-up Contributions, and
Company Matching Contributions and Company Core Contributions) as may be made
with respect to the Key Employee who had the highest such percentage in such
Plan Year.
ARTICLE IV
TRUST FUND AND PARTICIPANT INVESTMENT FUNDS
     4.01 Trust Agreement. The Company has entered into a Trust Agreement for
the Plan establishing the Trust Fund and the Funds more particularly described
in Section 4.02. The Trustee under such Trust Agreement shall hold, invest,
distribute, and administer the Trust Fund in accordance with the terms of the
Plan and the Trust Agreement and shall hold the contributions to each
Participant Investment Fund, including income therefrom, as a unit. Any portion
of a Participant Investment Fund may, pending its permanent investment in an
Investment Vehicle or distribution, be invested in interest-bearing investments
of a short-term nature, even though the same may not be legal investments for
trust funds under the laws applicable thereto. Any portion of a Participant
Investment Fund may be maintained in cash. The Trustee shall be responsible for
making the final decision as to managing, acquiring, or disposing of that
portion of any of the Participant Investment Funds described below , if any, not
subject to the management of investment manager or managers

53



--------------------------------------------------------------------------------



 



or to directions of the Investment Committee given pursuant to Paragraphs
6.05(h) or 6.05(i) respectively.
     (a) Participant Investment Funds. All Participant Contributions transferred
to the Trustee pursuant to Sections 3.02, 3.12, or 3.13 and Company Core
Contributions transferred to the Trustee pursuant to Section 3.04 shall be held
and invested by the Trustee in the Participant Investment Funds in accordance
with the directions of Participants given as hereinafter provided. The Company,
by resolution of the Board or the Investment Committee, shall have the right, in
its discretion, to amend the Plan to establish additional Participant Investment
Funds in which Participant Contributions may be invested in accordance with the
directions of Participants or to discontinue existing Participant Investment
Funds.
     (b) Investment of Company Matching Contributions. All Company Matching
Contributions shall be invested in the Company Stock Funds, except as otherwise
provided in Section 4.04.
     4.02 Investment of Contributions in the Participant Investment Funds.
Subject to the provisions of Section 4.03, each Participant in the Plan, in
accordance with procedures established by the Plan Administrator, will direct
that the Trustee hold and invest in one or more Participant Investment Funds
hereinafter described in this Section 4.02 all amounts credited to such
Participant’s Plan accounts in respect of that Participant’s Matched
Contributions and Unmatched Contributions thereafter deducted from his Annual
Salary and in respect of any Company Core Contributions under Section 3.04,
rollover contributions under Section 3.12, or plan-to-plan asset transfers or
mergers under Section 3.13, credited to his Plan accounts. A Participant shall
allocate his Participant Contributions and Company Core Contributions among the
available Participant Investment Funds in multiples of one percent (1%);
provided, however, that the total of such allocations must equal one hundred
percent (100%). No Participant shall have the right to give separate investment
directions for amounts in respect of his Matched Contributions and Unmatched
Contributions or in respect of his Company Core Contributions, Before-Tax
Contributions, Catch-up Contributions and After-Tax Contributions. The Plan is
intended to be a Participant-directed “Section 404(c) Plan” under

54



--------------------------------------------------------------------------------



 



ERISA Section 404(c) and the regulations thereunder, and the provisions of the
Plan are to be interpreted so as to effectuate such intent.
     Each of the Participant Investment Funds is currently invested in the
particular Investment Vehicle specified below although the Investment Committee
may from time to time replace, add to, or discontinue such Investment Vehicles
without amending the Plan, upon notice to Participants as provided in
Section 4.03.
     (a) Fixed Income Securities Fund. Participant Contributions to the Fixed
Income Securities Fund are currently invested by the Trustee in pooled or
collective investment funds managed by State Street Bank and Trust Company
(“State Street”), a banking corporation organized and existing under the laws of
the Commonwealth of Massachusetts, under the terms of its Stable Fixed Income
Fund for Employee Benefit Trusts (formerly the Selection Fund for Employee
Trusts).
     (b) Money Market Fund. Participant Contributions to the Money Market Fund
are currently invested by the Trustee in shares of the State Street
Yield-Enhanced Short-Term (YES) Investment Fund, managed by State Street Global
Advisors, a division of State Street.
     (c) Short-Term Corporate Bond Fund. Participant Contributions to the
Short-Term Corporate Bond Fund are currently invested by the Trustee in shares
of the Short-Term Corporate Bond Portfolio of Vanguard Fixed Income Securities
Fund prior to April 1, 2002, and Vanguard Short-Term Corporate Fund Admiral
Shares thereafter, an open-end diversified investment company which is a member
of the Vanguard Group of Investment Companies (the “Vanguard Group”).
     (d) Index Stock Fund. Participant Contributions to the Index Stock Fund are
currently invested by the Trustee in shares of the State Street S&P 500 Flagship
Fund, a commingled fund managed by State Street Global Advisors, a division of
State Street.
     (e) Growth and Income Stock Fund. Participant Contributions to the Growth
and Income Stock Fund are invested by the Trustee in shares of Vanguard

55



--------------------------------------------------------------------------------



 



Windsor Fund and also, beginning April 6, 1999, in Vanguard Windsor II Fund
prior to April 1, 2002, and in Vanguard Windsor I Fund Admiral Shares and
Vanguard Windsor II Fund Admiral Shares on and after April 1, 2002, in all cases
open-end diversified investment companies which are members of the Vanguard
Group.
     (f) Growth Stock Fund. Participant Contributions to the Growth Stock Fund
are currently invested by the Trustee in shares of the Fidelity Advisor Growth
Opportunities Fund: Class A, a fund of Fidelity Advisor Series II which is
registered as an open-ended management investment company organized as a
Massachusetts business trust. Effective September 1, 2000, this Fund was
replaced by the SEI Institutional Investments Trust Large CAP Growth Fund, an
open-end management investment company organized as a Massachusetts business
trust .
     (g) International Stock Fund. Participant Contributions to the
International Stock Fund are currently invested by the Trustee in shares of the
Templeton Foreign Fund-Class I, a mutual fund of Templeton Funds, Inc., an
open-end diversified investment company incorporated under the laws of Maryland.
     (h) Balanced Fund. Participant Contributions to the Balanced Fund are
currently invested by the Trustee in shares of the Dodge & Cox Balanced Fund an
open-end diversified investment company managed by Dodge & Cox of San Francisco,
California.
     (i) Company Stock Fund. Participant Contributions to the Company Stock Fund
are primarily invested by the Trustee in Company Stock, although a cash position
is maintained to provide a liquidity level necessary for daily transactions.
Participant Contributions and Company Matching Contributions shall both be
invested in a single fund managed by State Street as liquidity and investment
manager; provided, however, that separate subaccounts shall be maintained for
amounts attributable to Participant Contributions and Company Matching
Contributions. Effective October 1, 2002, this Fund is renamed the Company Stock
Fund – ESOP. All Participant Contributions to the Company Stock Fund and Company
Matching Contributions made on or after October 1, 2002, shall be held in the
Company Stock Fund – Current Year

56



--------------------------------------------------------------------------------



 



until the end of the Plan Year in which such Contributions are made. The Company
Stock Fund – ESOP and Company Stock Fund – Current Year shall be referred to
collectively throughout this Plan as the “Company Stock Funds” unless otherwise
specified. Contributions to the Company Stock Funds shall be invested by the
Trustee primarily in Company Stock, although a cash position is maintained to
provide a liquidity level necessary for daily transactions. All Participant
Contributions and Company Matching Contributions shall both be invested in the
Company Stock Funds by State Street as liquidity and investment manager;
provided, however, that separate subaccounts shall be maintained for amounts
attributable to Participant Contributions and Company Matching Contributions.
All Participant Contributions and Company Matching Contributions held in the
Company Stock Fund – Current Year as of the close of the New York Stock Exchange
on the last business day of each Plan Year will be transferred to the Company
Stock Fund – ESOP prior to the start of business on the first business day of
the following Plan Year.
     (j) Small Cap Stock Fund. Participant Contributions to the Small Cap Stock
Fund, established effective April 6, 1999, are currently invested by the Trustee
in shares of the SEI Institutional Investments Trust Small Cap Fund, an open-end
management investment company organized as a Massachusetts business trust.
     4.03 Redirection of Investments of Participant Contributions. Each
Participant may from time to time change his last prior investment direction
pursuant to Section 4.02 or this Section 4.03 to any other investment direction
then permitted pursuant to Section 4.02, in accordance with procedures
established by the Plan Administrator. Each such change of investment direction
pursuant to this Section 4.03 shall apply, at the Participant’s election, to
(a) all amounts then credited to the Participant’s accounts (except as provided
in Section 4.04 below) and/or (b) all contributions thereafter made by or on the
Participant’s behalf (except as provided in Section 4.04 below); provided,
however, that the Plan Administrator may from time to time impose restrictions
on the right to change prior investment directions as to Participant
Contributions to one or more other particular Participant Investment Funds, if
the Plan Administrator determines that such restrictions on redirections are
necessary to comply with the terms of the Investment Vehicles held in any
Participant

57



--------------------------------------------------------------------------------



 



Investment Fund in which any amounts then credited to Participants’ accounts are
held. Notwithstanding the above, Participants may not redirect Participant
Contributions or Company Core Contributions from the Company Stock Fund –
Current Year to the Company Stock Fund – ESOP and may not redirect Participant
Contributions or Company Core Contributions from the Company Stock Fund ESOP to
the Company Stock Fund – Current Year.
     Any change in investment direction by a Participant for all or any portion
of the Participant Contributions and Company Core Contributions, including
related investment earnings or losses, then credited to the Participant’s
accounts will generally be effective as of the same New York Stock Exchange
business day on which notice is received, provided that notice is provided prior
to the close of the New York Stock Exchange on such day and will be effective as
of the following day if such notice is provided after the close of the New York
Stock Exchange. Any change in investment direction for the current month will be
effective if completed by the close of the New York Stock Exchange on the last
New York Stock Exchange business day of the month.
     4.04 Investment of Company Matching Contributions. All amounts in each
Participant’s Company Matching Contributions account shall be invested in the
Company Stock Funds in accordance with Section 4.02(i); provided, however, that
Participant Contributions, Company Core Contributions and Company Matching
Contributions which are commingled in the Company Stock Funds shall be accounted
for in separate subaccounts and shall remain subject to the separate Plan
provisions which relate to each type of contribution.
     A Participant shall be eligible to redirect the investment of Matured
Company Matching Contributions from the Company Stock Fund-ESOP to another
Participant Investment Fund other than the Company Stock Fund – Current Year.
     4.05 Participants’ Accounts. The Plan Administrator shall cause to be
established and maintained for each Participant an account for all amounts in
respect of (a) Before-Tax Contributions made on his behalf, (b) his After-Tax
Contributions, (c) Catch-up Contributions, (d) Company Core Contributions, and
(e) Company Matching Contributions attributable to his Matched Contributions
made during each Plan Year; provided, however, that separate Plan Year accounts
as to all Plan Years ending more than twenty-four (24) months

58



--------------------------------------------------------------------------------



 



prior to the date of any accounting need not be maintained. For purposes of this
Section 4.05, rollover contributions described in 3.12 and transferred assets
described in 3.13 shall be credited to a Participant’s After-Tax Contributions
account (except as otherwise provided in Section 3.13 in the case of certain
assets which are treated as Before-Tax Contributions or Catch-up Contributions).
Credits to Participants’ accounts for amounts invested pursuant to Section 4.02
in each of the Participant Investment Funds shall be allocated to the
Participant’s Before-Tax Contributions, After-Tax Contributions, Catch-up
Contributions, Company Core Contributions and Company Matching Contributions
accounts in proportion to the amounts credited to such accounts during the
period for which such allocation is made.
     Credits to Participants’ accounts for amounts held and invested pursuant to
Section 4.02 in the Participant Investment Funds, including the Company Stock
Funds shall be expressed in terms of their dollar value. Shares of Company Stock
which are purchased from time to time during any Plan Year out of cash funds
held by the Trustee under the Trust Agreement shall be valued for purposes of
the Plan at the average of the actual cost thereof, including transfer taxes,
brokerage commissions, etc., if any, incident to the purchase thereof. Shares of
Company Stock which are made available through Participant cash distributions,
loans, or investment changes shall be valued for purposes of the Plan at the
Fair Market Value thereof at the close of the New York Stock Exchange on the
date that the Participant’s application or direction to the Trustee is received
for such transaction, provided such application or direction is received prior
to the close of the New York Stock Exchange on such date, and at the Fair Market
Value thereof at the close of the New York Stock Exchange on the following day
if the application or direction is received after the close of the New York
Stock Exchange. Each Participant Investment Fund shall be valued daily by the
Trustee.
     Beginning with the last prior valuation made, amounts credited to each
Participant’s accounts maintained hereunder shall be adjusted to reflect the
effect of income collected and accrued, realized and unrealized profits and
losses, expenses, and all other transactions affecting the Participant
Investment Funds since the prior valuation of the Participant Investment Funds.
Such valuations and such adjustments of the amounts credited to Participants’
accounts shall be made so as to preserve for

59



--------------------------------------------------------------------------------



 



each Participant that Participant’s proportional beneficial interest in each
Participant Investment Fund, based upon contributions made by or on his behalf
and invested in each such Participant Investment Fund.
     The fact that credits shall be made to a Participant’s account in respect
of Company Matching Contributions shall not vest in such Participant any right,
title, or interest in the assets of the Company Stock Funds, except at the time
or times and upon the terms and conditions provided in the Plan. Except as
provided in Section 4.07, a Participant shall have no right of request,
direction, or demand upon the Trustee to exercise in the Participant’s behalf
any rights to purchase or sell securities which may be granted to the Trustee.
The Trustee, in its discretion, may exercise or sell any rights to purchase
other securities appertaining to securities held by the Trustee, whether or not
allocated to individual accounts. The accounts of Participants shall be
appropriately credited.
     No person shall have any right to, or interest in, any assets of the
Participant Investment Funds upon termination of employment or otherwise, except
as provided from time to time under this Plan, and then only to the extent of
the benefits payable to such person under the Plan. All payments of benefits as
provided for in this Plan shall be made solely out of the assets of the
Participant Investment Funds and no fiduciary shall be liable therefor in any
manner. No fiduciary or other person or entity guarantees the Participant
Investment Funds in any manner against investment loss or depreciation in asset
value.
     4.06 Account Statements; Investment Information. As soon as practicable
after September 30 of each year, and at such other times as the Plan
Administrator deems necessary or desirable for the purpose of administering the
Plan, each Participant will be furnished with a statement showing the status of
his or her Plan accounts as of such September 30 and such other dates as are
selected by the Plan Administrator. In addition, sufficient information shall be
available to Participants to permit informed investment decisions as to the
Participant Investment Funds and Investment Vehicles in which Participant
Contributions and Company Core Contributions may be invested.

60



--------------------------------------------------------------------------------



 



     Information relating to Participants’ purchase, holding, and sale of units
of interest in Company Stock and exercise of voting, tender, and similar rights
shall be maintained in accordance with procedures which shall be adopted and
amended from time to time in writing by the Plan Administrator (the
“Confidentiality Procedures”) that are designed to safeguard the confidentiality
of such information (except as necessary to comply with federal or applicable
state law, such as securities law reporting rules for insiders). The
Confidentiality Procedures shall incorporate at least the safeguards of
confidentiality as to exercising voting, tendering, and similar rights as are
set forth in Section 4.07; and name a fiduciary to be responsible for receiving
and acting on investment directions and/or monitoring compliance with the
Confidentiality Procedures and who shall be empowered to determine when an
independent fiduciary should be designated to carry out such activities as to
Company Stock relating to situations which such responsible fiduciary determines
will have a potential for undue influence (such as tender offers, exchange
offers, and contested Board elections) all as contemplated by ERISA
Section 404(c).
     4.07 Voting, Tendering, and Similar Rights as to Company Stock. Before each
annual or special meeting of the stockholders of the Company, the Trustee or its
agent shall furnish or cause to be furnished to each Participant for whom an
account is established and maintained under the Plan and to which units of
interest in Company Stock are allocated a copy of the proxy solicitation
material for such meeting, which is provided to stockholders of the Company who
are not Plan Participants, together with a request for the Participant’s
confidential directions to the Trustee as to how the full shares of Company
Stock then represented by the units of interest allocated to such Participant’s
account should be voted. Upon timely receipt of such directions, the Trustee
shall vote such full shares as directed. Any such shares held by the Trustee as
to which it receives no voting directions and fractional shares shall be voted
by the Trustee in the same proportions as shares to which voting directions have
been received.
     Each Participant shall have the right, to the extent of the number of
shares of Company Stock represented by the units of interest allocated to his
account, to confidentially direct the Trustee in writing as to the manner in
which to respond to a

61



--------------------------------------------------------------------------------



 



tender or exchange offer with respect to shares of Company Stock. The Trustee
shall use its best efforts to timely distribute or cause to be distributed to
each Participant the information distributed to stockholders of the Company who
are not Plan Participants in connection with any such tender or exchange offer.
Upon timely receipt of such directions, the Trustee shall respond as directed
with respect to such shares of Company Stock. If the Trustee shall not receive
timely direction from a Participant as to the manner in which to respond to such
a tender or exchange offer, the Trustee shall not tender or exchange any shares
of Company Stock with respect to which such Participant has the right of
direction. The Trustee shall respond as to fractional shares in the same
proportions as the shares as to which Participant directions have been received.
     Each Participant is, for purposes of this Section 4.07, hereby designated a
“named fiduciary” within the meaning of ERISA Section 403(a)(l) with respect to
voting and responding to tender and exchange offers with respect to full shares
of Company Stock as to which units of interest are allocated to his account,
except to the extent otherwise permitted by ERISA Section 404(c) because such
Participant has exercised independent control over assets in his or her
individual account in the manner described in Department of Labor Reg.
§2550.404(c) promulgated thereunder. “Participant” as used in this Section 4.07
shall include in the event of the death of a Participant, his Beneficiary, and
in the event a Qualified Domestic Relations Order is applicable to an account,
each alternate payee under such Qualified Domestic Relations Order. Directions
received by the Trustee from individual Participants as provided in this
Section 4.07 shall be held by the Trustee in confidence and shall not be
divulged or released to any person, including directors, officers, or employees
of the Company or any Affiliated Company, except as permitted by the
Confidentiality Procedures.
     The Trustee is hereby empowered to set such deadlines for Participant
returns of proxy, tender, exchange, or similar directions as are necessary to
assure the proper tally of such returns and timely action based on such
response, consistent with the Confidentiality Procedures and the directions of
any independent fiduciary appointed as contemplated by the Confidentiality
Procedures.

62



--------------------------------------------------------------------------------



 



ARTICLE IV-A
ESTABLISHMENT OF AN EMPLOYEE STOCK OWNERSHIP PLAN
     4.01-A Effective May 15, 2002, the Company Stock Fund described in
Section 4.02(i) is converted to an employee stock ownership plan (“ESOP”) as
defined in Section 4975(e) of the Code and the regulations thereunder. The ESOP
is intended to form a portion of the Plan, the balance of which includes a
qualified profit-sharing plan described in Section 401(a) of the Code which is
not an ESOP. The ESOP shall hold Participant Contributions pursuant to Deferral
Elections described in Section 3.02, Company Core Contributions and Company
Matching Contributions described in Section 3.03. The ESOP shall be a
Participant Investment Fund described in Section 4.02(i) of the Plan as the
Company Stock Fund — ESOP.
     4.02-A The ESOP shall be primarily invested in Company Stock as described
in Section 4.02(i). Company Stock as defined herein is traded publicly on the
New York Stock Exchange. A Participant may direct the Trustee to vote the
Company Stock allocated to his account as described in Section 4.07. A
Participant may elect a distribution of his account balance in the Company Stock
Funds to be paid in Company Stock or in cash as described in Section 5.01. A
Participant may elect to diversify his account in the Company Stock Funds to the
extent described in Section 4.03 and 4.04. A Participant may begin receiving
distributions of his accounts, including the Company Stock Funds, upon the
occurrence of a Distribution Event as described in Section 2.21. Allocations of
Participant Contributions and Company Matching Contributions to the ESOP are
made in proportion to the compensation of each Participant based on his or her
Deferral Elections as described in Section 3.02.
     4.03-A Participants having all or a portion of their Participant accounts
invested in Company Stock in the ESOP may elect to receive a distribution of
dividends paid on Company Stock that are allocated to their Participant accounts
or to reinvest such dividends in the ESOP pursuant to Section 404(k)(2)(A) of
the Code, and the regulations thereunder. Dividends paid on the portion of a
Participant’s account

63



--------------------------------------------------------------------------------



 



attributable to Company Core Contributions, including any related investment
earnings and losses, may only be reinvested to the extent Company Core
Contributions and related earnings and losses are vested under Section 3.05(a)
of the Plan. A participant who does not make an affirmative election under this
Section 4.03-A shall be deemed to have elected to reinvest such dividends in the
ESOP. The Plan Administrator shall determine the procedure for making such
election available to eligible Participants.
     4.04-A Participants who are employees of Affiliates of the Company that are
subject to taxation as partnerships are permitted to participate in the ESOP and
invest their Participant accounts in Company Stock, but are excluded from
receiving dividends paid on Company Stock to the Company Stock Fund — ESOP.
ARTICLE V
MANNER OF DISTRIBUTION OF PARTICIPANT ACCOUNTS
     5.01 General. Subject to Sections 5.03 and 5.05, distribution to any person
entitled to receive any amounts then held by the Trustee in the Participant
Investment Funds described in Article IV shall be made by the Trustee in a lump
sum or at the election of such person, in up to, but not exceeding, ten
substantially equal annual installments, in the following manner:
     (a) Cash Distributions. Amounts credited to a Participant’s accounts which
are held by the Trustee in any Participant Investment Fund other than the
Company Stock Funds shall be distributed in cash.
     (b) Company Stock Distributions. Amounts credited to a Participant’s
accounts which are held by the Trustee in the Company Stock Funds shall be
distributed in the form of shares of Company Stock. Distribution of a
Participant’s interest in a fractional share of Company Stock shall be made in
cash. Notwithstanding the foregoing, amounts credited to a Participant’s account
in the Company Stock Funds may be distributed in the form of cash, at the
election of the Participant or the

64



--------------------------------------------------------------------------------



 



Participant’s Beneficiary or alternate payee, as the case may be.
Notwithstanding the above, for persons electing installment distributions
commencing on or after October 1, 2006, distributions of amounts credited to
Company Stock Funds must be made in cash.
          The amount to be withdrawn or distributed from a Participant’s account
or accounts under Section 3.08 or 3.10, or pursuant to a Qualified Domestic
Relations Order, shall be the amount or specified portion thereof credited to
such Trustee account or accounts as of: (i) the New York Stock Exchange business
day on which the account distribution or withdrawal application form is received
by the Plan Administrator; provided, however, that valuation shall take place as
of the following New York Stock Exchange business day if the applicable form is
delivered after the close of the New York Stock Exchange; or (ii) if no form is
received, the first New York Stock Exchange business day in March of the
calendar year following the year in which the Participant attains age seventy
and one-half (701/2) or, if later, the calendar year in which the Participant
retires if the Participant attained age seventy and one-half (701/2) on or after
January 1, 2003. In the case of a Qualified Domestic Relations Order, if so
provided in the Qualified Domestic Relations Order, the amount to be withdrawn
or distributed shall be the amount specified in such Order.
          Payment or delivery of an amount to be withdrawn or distributed shall
be made as soon as practicable after the applicable date determined under the
preceding paragraph, but in any event by the April 1 which follows the year in
which the Participant attains age seventy and one-half (701/2), or if later, the
April 1 which follows the year the Participant retires if the Participant
attains age seventy and one-half (701/2) after January 1, 2003. The payment of
benefits under the Plan to a Participant (or to his Beneficiary or
Beneficiaries) who has a Termination from Employment as provided in Section 3.10
with amounts credited to his Plan accounts of the maximum amount permitted to be
distributed without the consent of the Participant under Code Section 411(a)(11)
or any successor thereto or less, or upon the Participant’s death, will begin no
later than the sixtieth (60th) day after the end of the month in which the
Participant makes his last contribution.

65



--------------------------------------------------------------------------------



 



          Any distributions made pursuant to this Article V shall be subject to
the requirements of Code Section 401(a)(9) and the regulations thereunder,
including the minimum distribution incidental benefit requirement of Q&A-1(d) of
section 1.401(a)(9)-5 of the final regulations effective January 1, 2003.
     5.02 Designation of Beneficiaries; Spousal Consents. Unless otherwise
designated as provided in the next paragraph of this Section 5.02, each
Participant’s Beneficiary shall be the Participant’s spouse. If the Participant
dies with no surviving spouse, or so designates a Beneficiary other than his
spouse in accordance with the provisions of the next paragraph, the Beneficiary
or Beneficiaries to receive the Plan benefits hereunder shall be as designated
by the Participant in writing on a form supplied by the Plan Administrator and
filed with the Plan Administrator during the Participant’s lifetime. Any such
designation may be revoked or changed by the Participant at any time and from
time to time, without the consent of any prior Beneficiary (other than the
Participant’s spouse, whose consent shall be required as provided in the next
paragraph) in the same manner as the original designation. If either no such
designation is made or, if made, none of the designated Beneficiaries, whether
primary or contingent, is living at the time of payment, Plan benefits shall be
paid to the Participant’s surviving spouse, if any, and otherwise to the
Participant’s estate.
     The designation of a Beneficiary other than the Participant’s spouse shall
be ineffective unless either: (i) the Participant’s spouse consents in writing
to such designation, the spouse’s consent specifically identifies the nonspouse
Beneficiary, the Participant’s spouse acknowledges the effect of such
designation, and such consent is witnessed by a notary public; or (ii) it is
established to the satisfaction of the Plan Administrator or a representative of
the Plan Administrator that no such consent may be obtained because there is no
spouse of the Participant, the spouse cannot be located, or because of such
other circumstances as may be prescribed in regulations issued by the Secretary
of the United States Treasury. Any consent by a spouse required by any provision
of the Plan shall be irrevocable by the spouse and any such consent by the
spouse (or establishment that the consent of the spouse may not be obtained)
shall only be effective with respect to such spouse. No Beneficiary designation
shall be effective prior to the time it is received by the Plan Administrator.

66



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, for former Participants in the IGS Savings
Plan the terms of Exhibit II shall apply.
     5.03 Direct Rollovers
     (a) Any Participant or any spouse of a Participant (including a former
spouse who is an alternate payee under any Qualified Domestic Relations Order)
(referred to herein as a “distributee”) who is entitled to receive an “eligible
rollover distribution” (as defined below) from the Plan may make a special
election to avoid the imposition of automatic withholding of Federal income
taxes from the distribution. The special election is to have all or part of the
distribution paid by the Trustee directly to an eligible retirement plan (as
defined below) in lieu of receiving the distribution from the Plan. In order for
such direct rollover to be made, the special election must be made in accordance
with the procedures established by the Plan Administrator, the eligible
retirement plan must be clearly specified, and the specified plan must be
willing to accept the rollover. Any eligible rollover distribution described in
Section 5.30(d)(i) that includes After-Tax Contributions which a Participant
elects to rollover to a qualified defined contribution plan described in Section
401(a) must be directly rolled over to such plan pursuant to the special
election in this Section 5.03(a) to have all or part of the distribution paid by
the Trustee directly to a qualified defined contribution plan in lieu of
receiving the distribution from the Plan.
     (b) Notwithstanding the foregoing, a direct rollover shall not be permitted
if the Participant’s eligible rollover distributions during the calendar year
are reasonably expected to total less than $200, and a partial direct rollover
may not be made in an amount which is less than $500. Each eligible rollover
distribution may be directly rolled over to only one eligible retirement plan.
     (c) The limits set forth in this Section may be modified by the Plan
Administrator to the extent permitted by Code Sections 401(a)(31), 402, and 3405
and regulations or rulings issued thereunder. Moreover, the provisions of this
Section shall be interpreted and applied consistently with Sections 521 through
523 of the Unemployment Compensation Amendments of 1992, and shall be deemed to
be

67



--------------------------------------------------------------------------------



 



automatically amended, without the necessity of adopting a specific amendment,
to the extent that applicable law, regulations, or rulings modify, amend,
supersede, eliminate, clarify, or otherwise change the requirements of said
Sections 521 through 523.
     (d) An “eligible rollover distribution” hereunder is any distribution to or
withdrawal by a distributee, except that an eligible rollover distribution does
not include any portion of a distribution to the extent it is: (i) not included
in gross income (without regard to the exclusion for net unrealized appreciation
with respect to employer securities) provided, however, that eligible rollover
distributions on or after January 1, 2002, shall include the portion of a
distribution not otherwise included in gross income (i.e., After-Tax
Contributions), if any, (ii) required under Code Section 401(a)(9), (iii) a
deemed distribution of a defaulted loan which is unaccompanied by an actual
distribution, (iv) any distribution that is one in a series of substantially
equal periodic payments (not less frequently than annually) made for one or more
lives or for a specified period of ten (10) years or more; (v) effective for
distributions after December 31, 1998, any hardship distribution described in
Code Section 401(k)(2)(B)(i)(iv); or (vi) any other amount which is excluded
under the Code or Treasury Regulations. An “eligible retirement plan” is an
individual retirement account or annuity described in Code Sections 408(a) and
408(b) (collectively, an “IRA”), an annuity plan described in Code Section
403(a) which accepts rollover distributions, or a qualified plan described in
Code Section 401(a) which accepts rollover distributions; provided, however,
that with respect to a surviving spouse (other than an alternate payee under a
Qualified Domestic Relations Order), “eligible retirement plan” shall mean only
an IRA. For eligible rollover distributions to a surviving spouse (other than an
alternate payee under a Qualifying Domestic Relations Order), “eligible
retirement plan” shall mean, in addition to an IRA, another qualified plan, Code
Section 403(b) annuity, or Code Section 457 governmental plan in which the
surviving spouse participates.
     (e) Notwithstanding any provision in this Plan to the contrary, any
eligible rollover distribution in excess of $1,000 but not in excess of $5,000
made on or after March 28, 2005 shall be transferred directly to the individual
retirement plan of a

68



--------------------------------------------------------------------------------



 



designated trustee or insurer, unless the Participant elects to receive or roll
over such distribution.
     5.04 Trustee-to-Trustee Transfer. Upon the direction of the Plan
Administrator, the Trustee may transfer all amounts credited to a Participant’s
accounts held by the Trustee to another retirement benefit plan qualified under
Code Section 401(a) in connection with or following a Distribution Event with
respect to such Participant.
     5.05 Protected Distribution Forms for Certain Transferred Balances.
     (a) In the case of a Participant who had funds transferred to the Plan from
the GSF Energy Inc. Retirement Savings Plan (the “GSF Plan”) during 1989, a term
annuity may be purchased with all or part of that portion of the Participant’s
distribution which is attributable to funds transferred in 1986 from the former
Getty savings plan to the GSF Plan. The fixed payment period cannot exceed
240 months and the amount of payments must be greater than $25 per month.
     (b) In the case of a Participant employed by Pacific Anchor Chemical
Corporation who had funds transferred from the Pacific Anchor Chemical
Corporation 401(k) Plan (the “Pacific Anchor Plan”) to the Plan as of July 1,
1989, such a Participant may elect to receive the amount credited to his account
as of the date of such transfer in installment payments over a period not to
exceed the life expectancy of the Participant or the joint life expectancy of
the Participant and the Participant’s spouse, if any.
     (c) In the case of a Participant employed by Industrial Gas and Supply
Company (“IGS”) who had funds transferred from the IGS Savings Plan due to the
merger of the IGS Savings Plan into the Plan as of March 31, 2000, such a
Participant may elect to receive the amount credited to his account as of the
date of such transfer, in installment payments over a period not to exceed the
life expectancy of the Participant or the joint life expectancy of the
Participant and the Participant’s spouse, if any. The applicable provisions are
set forth in Exhibit II.

69



--------------------------------------------------------------------------------



 



ARTICLE VI
ADMINISTRATION
     6.01 Plan Administrator. The Plan Administrator shall be responsible for
the administration of the Plan to the extent provided herein and except to the
extent that some other person or entity shall be expressly authorized by the
Board. The Plan Administrator shall not receive any compensation from the Plan
for his services as such, but may be reimbursed for reasonable expenses actually
incurred in the administration of the Plan.
     6.02 Expenses of Administration. The reasonable expenses incident to the
administration, management, and operation of the Plan, including (but not
limited to) the compensation of legal counsel, auditors, accountants, actuaries,
the Trustee, and investment managers, if any, and other costs such as
recordkeeping fees, proxy voting fees, communication costs, and the cost of
clerical and technical assistance which may be required, shall be payable from
the Participants’ accounts as a basis point charge to the unit value of the
Participant Investment Funds in which the accounts are invested. The Investment
Committee may provide that certain Plan expenses, other than those payable as a
basis point charge, shall be charged to a Participant’s accounts.
Notwithstanding the foregoing, the Employer, in its absolute discretion, may
elect at any time to pay part or all thereof directly, and any such election
shall not bind the Employer as to its right to elect with respect to the same or
other expenses at any other time to have such expenses paid from the
Participants’ accounts.
     6.03 Powers and Duties of the Plan Administrator. In addition to any
implied powers and duties which may be necessary to carry out the provisions of
the Plan and any explicit powers and duties set forth elsewhere in the Plan, the
Plan Administrator shall have the following specific discretionary powers and
duties:
     (a) To make and enforce such rules and regulations and adopt such
procedures as he shall deem necessary or proper for the efficient administration
of the Plan which are not inconsistent with the Code, ERISA, or any grant of
authority to another person hereunder, including without limitation rules to be
followed by Participants filing notices, elections, directions, and designations
under the Plan and for

70



--------------------------------------------------------------------------------



 



the furnishing and verification of evidence and proofs necessary to establish
the rights of any person to benefits under the Plan;
     (b) Subject to and consistent with the Code and ERISA, discretionary
authority and power to construe and interpret the Plan and to decide any and all
matters arising thereunder, including the right to (i) decide all questions of
eligibility for benefits; (ii) determine the amount, time, and manner of
payment; (iii) authorize the payment of benefits; (iv) remedy possible
ambiguities, inconsistencies, or omissions; provided, however, that all such
interpretations and decisions shall be applied in a uniform manner to all
Participants who are similarly situated; and (v) to determine all questions of
fact;
     (c) Subject to the provisions of Section 6.05, to make findings of fact and
determinations as to the rights of any person applying for benefits and to
afford any such person dissatisfied with any such findings or determinations the
right to a hearing thereof;
     (d) To obtain from the Employer and from the Participants, and provide to
the Trustee such information as shall be necessary for proper administration of
the Plan;
     (e) To authorize disbursements from the Participant Investment Funds and to
obtain from the Trustee such information concerning such disbursements as shall
be necessary for the proper administration of the Plan;
     (f) To supervise generally the administration of the Plan in accordance
with ERISA, including, without limitation, compliance with reporting and
disclosure requirements and the final review of claims and appeals by
Participants and their Beneficiaries;
     (g) To appoint or employ other persons or fiduciaries to carry out various
specific responsibilities concerning the administration of the Plan and any
other agents he deems advisable, including without limitation legal counsel,
auditors, and

71



--------------------------------------------------------------------------------



 



accountants, and to enter agreements for the performance of services on behalf
of the Plan; and
     (h) To allocate and delegate among or to any one or more person or persons
(including corporate persons) named by the Plan Administrator in accordance with
the provisions hereinafter, any of his powers, duties, and fiduciary
responsibilities, such allocation or delegation to be effected as follows:
          (i) Fiduciary responsibilities may be allocated or delegated by the
Plan Administrator by naming in writing the named fiduciary to whom the
responsibility is allocated or delegated, with a description of the
responsibility and an outline of the duties involved;
     (i) Such of his other powers, authority, and duties as he deems proper and
desirable for the efficient administration of the Plan may be delegated to any
officer or other administrative employee of the Employer;
     6.04 In addition to any implied powers and duties which may be necessary to
carry out the provisions of the Plan and any explicit powers and duties set
forth elsewhere in the Plan, the Investment Committee shall have the following
specific discretionary powers and duties:
     (a) To appoint or employ, and to enter agreements with:
          (i) the Trustee;
          (ii) an investment manager or managers with power to direct the
investment, reinvestment, and other management of the acquisition and
disposition by the Trustee of all or a portion of any of the Participant
Investment Funds described in Section 4.02 (other than the Company Stock Funds),
if the Investment Committee determines in its sole discretion that an investment
manager or managers is necessary or desirable for management of all or any
portion of any such Participant Investment Fund; provided, however, that each
such investment manager shall acknowledge in writing that such investment
manager is a fiduciary with respect to the Plan, and:

72



--------------------------------------------------------------------------------



 



               (A) shall be registered as an investment advisor under the
Investment Advisors Act of 1940; or
               (B) shall be a bank, as defined in the Investment Advisors Act of
1940; or
               (C) shall be an insurance company qualified to perform services
with power to manage, acquire, or dispose of assets of the Plan under the laws
of more than one State; or
               (D) if not registered as an investment advisor under the Act by
reason of paragraph (1) of section 203A(a) of the Investment Advisors Act of
1940, shall be registered as an investment advisor under the law of the State
(referred to in such paragraph (1)) in which it maintains its principal office
and place of business, and, at the time the investment advisor last filed the
registration form most recently filed by the investment advisor with such State
in order to maintain the investment advisor’s registration under the laws of
such State, shall also have filed a copy of such form with the Secretary of
Labor.
          (iii) an investment advisor who does not meet the qualifications for
an investment manager set forth in Paragraph (ii) above, provided that such
investment advisor may offer investment advisory services and recommendations to
the Trustee but shall have no power to cause the Trustee to act on such advice.
     (b) To direct the Trustee to invest and reinvest all or any portion or
portions of any of the Participant Investment Funds described in Section 4.02
held under the Trust Agreement as specified by the Investment Committee , in
interests in collective investment funds, group trusts, or other entities or in
other investments directed by the Investment Committee , and to exercise
ownership rights with respect to such interests or investments, all as specified
by the Investment Committee;
     (c) To perform any and all duties allocated to it by the Board or required
of it by the provisions of this Plan, the Code, or ERISA;

73



--------------------------------------------------------------------------------



 



     (d) To allocate and delegate among or to any one or more of its members or
officers, any subcommittees of the Investment Committee , and any other person
or persons (including corporate persons) named by it in accordance with the
provisions hereinafter, any of its powers, duties, and fiduciary
responsibilities (other than trustee responsibilities), such allocation or
delegation to be effected as follows:
          (i) Fiduciary responsibilities may be allocated or delegated by the
Investment Committee by naming in writing, including by recording in the minutes
of the Committee’s meetings the named fiduciary to whom the responsibility is
allocated or delegated, with a description of the responsibility and an outline
of the duties involved;
          (ii) Except where a member of the Investment Committee, the fiduciary
so named shall indicate acceptance of the responsibility by executing the
written instrument naming such fiduciary, whereupon such executed instrument
shall be incorporated by this reference in the Plan;
          (iii) For the purpose of this Paragraph 6.04(k), a trustee
responsibility is a responsibility to manage or control the assets of the Plan
other than the power to appoint an investment manager in accordance with
Paragraph (2) of Paragraph 6.04(h). The power to allocate or delegate
responsibility to manage the Participant Investment Funds described in
Paragraph 4.02 may only be made in accordance with such Paragraph (2) of
Paragraph 6.04(h); and
          (iv) Such of its other powers, authority, and duties as it deems
proper and desirable may be delegated to any one of its members or officers or
to any officer or other administrative employee of the Employer, provided that
such delegation shall be noted in the minutes of the proceedings of the
Investment Committee or other writing;
     (e) To take all actions necessary to transfer Plan assets and liabilities
to another qualified plan subject to, and in accordance with the provisions of
applicable laws and Section 7.03, were such transfer is required in connection
with any transaction

74



--------------------------------------------------------------------------------



 



or event or series of events or transactions which may from time to time be
approved by the Board or approved pursuant to a delegation of authority by the
Board;
     (f) To take all actions necessary to amend the Plan to assume liabilities,
and to direct the Trustee to accept assets, of another qualified plan subject
to, and in accordance with the provisions of applicable law and Section 7.03,
required in connection with any transaction or event or series of similar
transactions or of similar events which may from time to time be approved by the
Board or approved pursuant to a delegation of authority from the Board; and
     (g) To take such further action as the Investment Committee deems
appropriate, in regard to establishing and reviewing programs, guidelines,
policies, and objectives for investment of Plan assets, and reviewing investment
performance in terms of such programs, guidelines, policies, and objectives.
     6.05 Benefit Claims Procedure. The claim and appeal procedure herein
provided is intended to meet the requirements of ERISA and the regulations
thereunder. By virtue of such requirements, the procedure provided in this
Section 6.05 shall be the sole and exclusive procedure for claiming benefits or
appealing any denial of a claim for benefits under the Plan. This procedure
shall, in respect of all claims arising under the Plan, supersede and preempt
any and all procedures for settlement of disputes or resolution of grievances
under any other agreements or plans.
     (a) Claim. In the event of a claim by a Participant or a Participant’s
Beneficiary for or in respect of any benefit under the Plan or the method of
payment thereof, such Participant or Beneficiary shall present the reason for
his claim in writing to the Plan Administrator. The Plan Administrator shall,
within ninety (90) days after the receipt of such written claim, send written
notification to the Participant or Beneficiary as to its disposition, unless
special circumstances require an extension of time for processing the claim. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial ninety (90) day period. In no event shall such extension exceed a period
of ninety (90) days from the end of such initial period. The extension notice
shall indicate the

75



--------------------------------------------------------------------------------



 



special circumstances requiring an extension of time and the date by which the
Plan Administrator expects to render the final decision.
     (b) Denial. In the event the claim is wholly or partially denied, the Plan
Administrator’s written notification shall: (a) state the specific reason or
reasons for the denial, (b) contain specific references to pertinent Plan
provisions on which the denial is based, (c) provide a description of any
additional material or information necessary for the Participant or Beneficiary
to perfect the claim and an explanation of why such material or information is
necessary, and (d) set forth the procedure by which the Participant or
Beneficiary may appeal the denial of his claim. If no notice of denial is
provided within the time period set forth above, the claim shall be deemed to be
denied and the Participant or Beneficiary may proceed to appeal in accordance
with Paragraph (c) below.
     (c) Appeal. In the event a Participant or Beneficiary wishes to appeal the
denial of his claim, he may request a review of such denial by making written
application to the Claims Committee within sixty (60) days after receipt of such
written claim denial (or the date on which such claim is deemed denied if notice
is not received within the applicable time periods pursuant to Paragraph
(b) above). Such Participant or Beneficiary (or his duly authorized
representative) may, upon written request to the Claims Committee , review any
records of the Plan Administrator or other persons to whom fiduciary
responsibilities have been allocated or delegated hereunder which the Claims
Committee determines are pertinent to such claim, and submit in writing issues
and comments in support of his position.
     The Claims Committee shall notify the Participant or Beneficiary of the
Claims Committee ’s final decision within 60 days after receipt of the written
appeal unless an extension of time is necessary due to special circumstances. If
an extension is required, the Claims Committee shall notify the Participant,
Beneficiary or authorized representative of the extension within the initial
review period and shall explain the special circumstances requiring the
extension within such initial 60-day period.

76



--------------------------------------------------------------------------------



 



     The final decision shall be in writing and shall include specific reasons
for the decision, written in a manner calculated to be understood by the
claimant, and specific references to the pertinent Plan provisions on which the
decision is based. In addition the notice shall provide that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits, and shall contain a statement of the claimant’s
right to bring an action under Section 502(a) of ERISA. If the claim has not
been granted and the notice is not furnished within the period of time specified
above, the claim shall be deemed denied. The decision on appeal shall be binding
on all parties.
     (d) Qualified Domestic Relations Order. Since separate procedures have been
adopted with respect to domestic relations orders, the service of a domestic
relations order on the Plan shall not be treated as a claim for benefits as
contemplated by this Section 6.05 and the foregoing procedure shall not be
followed in determining whether such an order constitutes a Qualified Domestic
Relations Order.
     6.06 Fiduciaries. Persons and entities named or referred to in the Plan,
including without limitation, members of the Investment Committee, members of
the Claims Committee, and the Plan Administrator may from time to time act in
respect of the Plan and/or the Trust Fund in a fiduciary capacity as to the
operation and administration of the Plan and/or the Trust Fund, as well as in a
non-fiduciary capacity on behalf of an Employer as a sponsor of the Plan and/or
settlor of the Trust Fund. Except as expressly provided in the Plan, no
reference in the Plan to any particular act, duty, or responsibility by any
person or entity is intended to ascribe a fiduciary or non-fiduciary role
thereto.
     For purposes of ERISA Section 402(a), “named fiduciaries” for the Plan
shall include: the Finance Committee of the Board, insofar as it appoints the
persons to serve on the Investment Committee and has oversight responsibility
for review of certain actions taken by the Investment Committee; the Plan
Administrator with respect to the control and management of the operation and
administration of the Plan and compliance with the reporting and disclosure
requirements of ERISA and the Code; the

77



--------------------------------------------------------------------------------



 



Investment Committee with respect to control and management of the Trust Fund;
and the Claims Committee with respect to adjudication of claim appeals. In
addition, the Trustee shall be the named fiduciary or named fiduciaries with
respect to the management, control, custody, and investment of the Trust Fund or
specified portions thereof, except to the extent: (a) an investment manager has
been appointed to manage and/or acquire and dispose of investments as
contemplated by Paragraph 6.05(h)(2), in which case such investment manager
shall be the named fiduciary with respect to the management, acquisition, and
disposition of such investments: or (b) the Trustee has been directed by the
Investment Committee to invest or reinvest, and exercise ownership rights with
respect to, interests in collective investment funds, trusts, or other entities
or other investments as contemplated by Paragraph 6.05(i), in which case the
Investment Committee shall be the named fiduciary with respect to the
management, acquisition, and disposition of such interests and investments.
     6.07 Adequacy of Communications; Reliance on Reports and Certificates. All
notices, elections, applications, directions, or other communications given,
made, filed, delivered, or transmitted by or for an Employee or Participant in
pursuance of the provisions of this Plan shall not be deemed to have been duly
given, made, filed, delivered, transmitted, or received unless the same shall be
in writing on such form as is made available by the Plan Administrator or the
Trustee for that purpose and until the same shall actually be received at the
locations specified on such form.
     Any person acting upon notices, directions, or other communications given,
made, delivered, or transmitted by the Investment Committee may rely on any
documents signed by the chairman or secretary of the Investment Committee or by
any one or more of its members or Company officers or employees authorized by
the Committee to certify its actions.
     The Investment Committee, the Claims Committee or any of their members will
be entitled to rely conclusively upon any information, including without
limitation, all tables, valuations, certificates, opinions, and reports, which
is furnished by

78



--------------------------------------------------------------------------------



 



the Trustee, any auditor, accountant, legal counsel, or other person who is
employed or engaged for the purpose of assisting such Committees in the
performance of their responsibilities hereunder and as to whom the members of
the applicable Committee have no reason to doubt the competence, integrity, or
responsibility.
     6.08 Indemnification. The Company agrees to indemnify each member of the
Investment Committee or the Claims Committee who is its employee or the employee
of an Affiliated Company against any and all claims, loss, damage, expense, and
liability from any act or failure to act unless the same is judicially
determined to be the result of such member’s gross negligence or willful
misconduct, except as otherwise prohibited by applicable law.
     6.09 Member’s Own Participation. No member of the Investment Committee or
the Claims Committee may act, vote, or otherwise influence a decision of the
Committee relating solely to his own participation under the Plan.
     6.10 Elections. Exhibit III attached hereto, entitled “Plan Elections”,
sets forth elections under the Plan made by the Company or its delegates or
officers, including the Vice-President Human Resources, the Plan Administrator
or his delegates, or others (but not Participants, spouses, beneficiaries,
alternate payees or other Participants or payees) in regard to elections made
under the Plan or applicable law, whether or not specifically referenced in the
Plan, and is designed to include only those elections required by applicable law
to be specified in the Plan, but may include other elections as well.
ARTICLE VII
AMENDMENT, CORRECTION AND DISCONTINUANCE
     7.01 Right to Amend or Terminate.
          (a) The Company intends and expects to continue the Plan indefinitely.
Nevertheless, (i) the Company reserves the right to terminate the Plan or amend
or modify it from time to time and (ii) each Employer reserves the right to
suspend, terminate, or completely discontinue contributions under the Plan with
respect to itself

79



--------------------------------------------------------------------------------



 



and its Employees and their Beneficiaries. Action to terminate the Plan may be
taken only by the Board, by its resolutions, duly adopted. The Investment
Committee may act on behalf of the Company and without action by or approval of
the Board, to add or discontinue Participant Investment Funds. Any other action
referred to in this subsection and not determined by the Company’s general
counsel to be in contravention of law may be taken on behalf of the Company by
the Chairman of the Board evidenced by a resolution, certificate, new or revised
Plan text, or other writing; provided that, only the Board may approve a Plan
amendment which (A) would materially increase aggregate accrued benefits under,
materially change the benefit formula provided by, or materially increase the
cost of the Plan, so long as persons designated by the Board as “Executive
Officers” for purposes of the U.S. Securities laws are Participants in the Plan;
or (B) would freeze benefit accruals, materially reduce benefit accruals, or
otherwise materially change the benefits under the Plan; or (C) would constitute
the exercise of power or function herein assigned to the Finance Committee of
the Board, the Investment Committee, the Plan Administrator, or the Claims
Committee. The Chairman may delegate the authority described in the preceding
sentence in writing.
          (b) Notwithstanding Paragraph (a), no action to terminate, amend, or
modify the Plan described therein shall adversely affect Participants who shall
have retired under the Plan prior to such action, nor shall any amendment have
the effect of decreasing the nonforfeitable percentage or the amount of a
Participant’s accounts except as permitted by Code Section 411(d)(6) and the
regulations thereunder. No amendment shall be made to this Plan which eliminates
a subsidy or an optional form of benefit available to a Participant except as
permitted by Code Section 411(d)(6) and the regulations thereunder.
          (c) Notwithstanding any of the foregoing provisions of this Section,
any modification or amendment of the Plan may be made retroactively, if
necessary or appropriate to qualify or maintain the Plan and/or the Trust Fund
as a plan and/or trust meeting the requirements of the Code and ERISA, or any
other provision of law, as now in effect or hereafter amended or adopted, and
any regulation issued thereunder. If the

80



--------------------------------------------------------------------------------



 



Plan is terminated by the Company, all amounts credited to each of such
Participant’s accounts in respect of Before-Tax Contributions, After-Tax
Contributions, Catch-up Contributions, Company Core Contributions, and Company
Matching Contributions shall be distributed by the Trustee to any such
Participant so affected by such discontinuance or to his or her designated
Beneficiary as soon as practicable (to the extent permitted under applicable
law), with distributions to be made in accordance with the directions of the
Plan Administrator.
          (d) Upon the Plan’s termination or partial termination, the rights of
all affected Participants to benefits accrued to the date of such termination or
partial termination, to the extent not yet vested, shall be nonforfeitable.
     7.02 Corpus and Income Not to be Diverted. Notwithstanding any power of
discontinuance or amendment reserved in the Plan or Trust Agreement, it shall be
impossible at any time for any part of the corpus and income of the Trust Fund
held for the benefit of Participants and their Beneficiaries to be used for, or
diverted to, purposes other than for the exclusive benefit of such Participants
or their Beneficiaries and defraying reasonable expenses of administering the
Plan. Notwithstanding the foregoing:
          (a) All contributions made to the Plan are conditioned upon their
deductibility in full under Code Section 404, or any statute of similar import.
If all or any portion of a contribution is determined to be not deductible, the
amount so determined to be non-deductible shall be returned to the Employer, if
the Employer so directs the Trustee, within one (1) year of the determination of
the disallowance of the deduction.
          (b) A contribution made by a mistake of fact shall be returned to the
Employer within one (1) year after the payment of the contribution, if the
Employer so directs the Trustee.
     7.03 Merger or Consolidation of Plan.
          (a) The Plan shall not be terminated automatically by the Company’s
acquisition by or merger into any other company, but the Plan shall be continued
after such merger if the successor company agrees to continue the Plan. All
rights to amend,

81



--------------------------------------------------------------------------------



 



modify, suspend, or terminate the Plan shall be transferred to the successor
company, effective as of the date of the merger, without the need for a specific
Plan amendment.
          (b) The Plan shall not merge or consolidate with, or transfer its
assets or liabilities to, any other plan unless each Participant would (if the
Plan then terminated) be entitled to receive a benefit after the merger,
consolidation, or transfer which is equal to or greater than the benefit he
would have been entitled to receive immediately before the merger,
consolidation, or transfer (if the Plan had been terminated).
     7.04 Correction. Any operational or qualification defect or failure of this
Plan of any kind whatsoever may be corrected pursuant to any program of
voluntary correction sponsored by the Internal Revenue Service or the Department
of Labor, or any other agency of the Federal government or pursuant to
applicable law, regulations or rulings, to the extent determined by, and at the
sole discretion of, the Chairman of the Board.
ARTICLE VIII
GENERAL PROVISIONS
     8.01 Nonalienation of Benefits. Except as may be otherwise required by law,
no benefit payable under the Plan or any interest of any Participant arising out
of or created by this Plan, either before or after retirement, shall be subject,
either voluntarily or involuntarily, to anticipation, assignment, pledge,
execution, attachment, garnishment, or alienation. Any attempt to assign or
alienate a benefit payable under the Plan shall be void. Also, except as may
otherwise be required by law, no such benefit or interest will in any manner be
liable for or subject to the debts, liabilities, contract, engagements, or torts
of any Participant. This Section 8.01 also shall apply to the creation,
assignment, or recognition of a right to any benefit payable with respect to a
Participant pursuant to a domestic relations order, unless such order is
determined by the Plan Administrator to be a Qualified Domestic Relations Order.
In the case of a Qualified Domestic Relations Order, distributions shall be made
in accordance with and shall be governed by procedures adopted by the Plan
Administrator.

82



--------------------------------------------------------------------------------



 



Notwithstanding any other provisions of the Plan, to the extent permitted under
the provisions of Code Sections 401(a)(13)(C) and (D), or under other applicable
law, a Participant or Beneficiary may have his benefits reduced in the event of
his willful breach of fiduciary duty to the Plan or his criminal act against the
Plan.
     8.02 Payments to Minors, Incompetents, and Related Situations. If a
Participant or Beneficiary entitled to receive any benefits hereunder is a
minor, is adjudged to be legally incapable of giving valid receipt and discharge
for such benefits, or is unable to care for his affairs because of illness,
accident, mental disability, or similar circumstances, such benefits shall be
paid to such person as the Plan Administrator shall designate or to the duly
appointed guardian. Such payment shall be deemed a complete discharge of any
liability for such benefits under the Plan.
     8.03 Unclaimed Accounts — Trust Funds. No interest shall accrue to or for
the account of Participants or their Beneficiaries during any period that any
distribution hereunder shall remain unclaimed. If any distribution made by the
Trustee from any of the Participant Investment Funds remains unclaimed for a
period of six (6) months, the Trustee shall notify the Plan Administrator, who
will promptly attempt to locate the person entitled to receive such
distribution.
     8.04 No Guarantee of Employment. The Plan shall not be deemed to be in
consideration of, or an inducement for, the employment of any person by the
Company or any Affiliated Company. Nothing contained in the Plan shall be deemed
to give any employee the right to be retained in the service of the Company or
any Affiliated Company or to interfere with the right of the Company or any
Affiliated Company to discharge or to terminate the service of any employee at
any time without regard to the effect such discharge or termination may have on
any rights under the Plan.
     8.05 Governing Law. The Plan, the Trust Agreement, and all amendments
thereto shall be construed, whenever possible, to be in conformity with the
requirements of the Code and ERISA, and according to the laws of the
Commonwealth of Pennsylvania (including its statute of limitations provisions,
but excluding its choice of law provisions) to the extent not preempted by
applicable federal law.

83



--------------------------------------------------------------------------------



 



     8.06 Gender, Number, and Headings.
          (a) As used herein, the pronouns “he”, “him”, or “his”, referring to
an Employee, Participant, Beneficiary, or any other person, shall also be deemed
to refer to and include the feminine gender.
          (b) Whenever any words are used herein in the singular or plural, they
shall be construed as if they were also used in the plural or singular,
respectively, in all cases where applicable.
          (c) Headings of Articles and Sections of the Plan are inserted for
convenience of reference only and as such they constitute no part of the Plan
and are not to be considered in the meaning or construction thereof.
          (d) Any reference to the Code or ERISA or a section thereunder or a
regulation thereunder shall also refer to any successor statute, successor
section, or successor regulation.
     8.07 Severability. Each provision of the Plan shall be independent of each
other provision of the Plan and if any provision of the Plan proves to be, or is
held by any court, tribunal, board, or authority of competent jurisdiction to
be, void or invalid as to any Participant or group of Participants, such
provision shall be disregarded and deemed to be null and void and not part of
the Plan; but such invalidation of any such provision shall not otherwise impair
or affect this Plan or any of the other provisions or terms hereof.
     8.08 Obligations of the Employer. No Employer shall have any liability with
respect to payments of benefits under the Plan and each Participant and
Beneficiary shall look solely to the Trust Fund for any payments or benefits
under the Plan. Upon total or partial termination of the Plan, no Employer shall
have any further liability either to provide benefits to those employees
affected by such total or partial termination (whether or not such benefits are
then in pay status) or to make any further contributions to or under the Plan in
respect of such employees.

84



--------------------------------------------------------------------------------



 



     8.09 Effective Date. The amended and restated Plan as herein set forth is
effective as of January 1, 2005.
     8.10 Uniformed Services Employment and Reemployment Rights Act.
Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code Section 414(u).
     8.11 Use of Electronic Media; Adjustment of Certain Time Periods.
Notwithstanding any provision herein which requires notices, consents,
elections, or other actions under the Plan to be effectuated through a writing,
such notices, consents, elections, or other actions may be effectuated through
the use of electronic media, if so provided in procedures established by the
Plan Administrator consistent with Department of Labor or Internal Revenue
Service pronouncements or other applicable law. Moreover, any time periods set
forth herein for providing notices, making elections, granting consents, or
taking other actions which are based upon time limits established under
applicable law shall be deemed to be automatically amended, without the
necessity of a formal amendment, to reflect any subsequent modification of those
deadlines through Department of Labor or Internal Revenue Service pronouncements
or other changes in applicable law.
          IN WITNESS WHEREOF, this Air Products and Chemicals, Inc. Retirement
Savings Plan, as amended and restated effective January 1, 2005, has been duly
executed on behalf of Air Products and Chemicals, Inc.

                      AIR PRODUCTS AND CHEMICALS, INC.
 
           
 
      By:    
 
           
 
          Vice President-Human Resources
ATTEST:
           
 
           
 
           
 
           
 
Assistant Secretary
           

85



--------------------------------------------------------------------------------



 



EXHIBIT I
ELIGIBLE NONUNION HOURLY LOCATIONS DESIGNATED
BY VICE PRESIDENT — HUMAN RESOURCES
EFFECTIVE AS OF JANUARY 1, 2005:

          Designated     Terminal     For 125% of     Base Salary
ASHLAND, KY
  YES
BETHLEHEM, AR
  YES
BURNS HARBOR, IN
  NO
BUTLER, IN
  YES
CAMDEN, SC
  YES
CHANDLER, AZ
  YES
CONVENT, LA
  NO
CONYERS, GA
  YES
CREIGHTON, PA (effective 10/1/2002)
  YES
DECATUR, AL
  YES
DEER PARK, TX
  NO
DELAWARE CITY, DE
  NO
GLENMONT, NY
  YES
GRAY, TN
  YES
LANCASTER, PA
  YES
LAPORTE, TX
  YES
LA VERGNE, TN
  NO
LIBERAL, KS
  YES
MANALAPAN, NJ
  NO
MIDLOTHIAN, TX
  YES
NIAGARA FALLS, NY
  YES
NORTH BALTIMORE, OH
  YES
OAK CREEK, WI
  YES
ORLANDO, FL
  YES
PACE, FL
  YES
PARKERSBURG, WV
  YES
PRYOR, OK
  YES
REIDSVILLE, NC
  YES
SHAKOPEE, MN
  YES
SMITHVILLE, MO
  NO
SPARROWS POINT, MD – DRIVERS
  YES
SUFFIELD, CT
  YES

I-1



--------------------------------------------------------------------------------



 



EXHIBIT II
FORMS OF DISTRIBUTION AVAILABLE TO PARTICIPANTS WHO HAD AMOUNTS
TRANSFERRED TO THE PLAN FROM THE IGS SAVINGS PLAN
                    (i) Forms of Payments to Participants. Participants who were
previously participants in the IGS Savings Plan shall continue to have available
under the Plan the forms of payment which were available under the IGS Savings
Plan, in addition to the forms of benefit provided for in Article V of the Plan;
provided, however, that distribution shall automatically be made in the form of
a lump sum if the value of the aggregate amounts credited to the Participant’s
Plan accounts does not exceed the amount set forth in Paragraph 3.10(c) of the
Plan. Such forms of payment shall be available with respect to the balance of
the Participant’s account which was transferred from the IGS Savings Plan to the
Plan in connection with the merger of the IGS Savings Plan effective March 31,
2000.
          Any distributions made pursuant to this Exhibit II or under Article V
must satisfy the requirements of Code Section 401(a)(9) and the regulations
thereunder, including the minimum distribution incidental benefit requirement.
The former IGS Savings Plan Participant shall have the ability to recalculate
annually the life expectancy of the Participant and the Participant’s Spouse.
Any recalculation of life expectancy shall be done in accordance with Code
Section 401(a)(9) and the regulations thereunder.
                         (1) Normal Form of Payment. Unless the Participant
elects otherwise the aggregate amount credited to the Participant’s Plan
accounts shall be made in a lump sum. The normal form of payment shall be
automatic, unless the Participant files a written request with the Administrator
prior to the date on which the aggregate amounts credited to the Participant’s
Plan accounts are automatically payable, electing an optional form of payment.

II-1



--------------------------------------------------------------------------------



 



                         (2) Optional Forms of Payment.
               (a) The Participant shall have the right to receive the aggregate
amounts credited to his or her Participant Plan accounts in monthly, quarterly,
semi-annual or annual payments from the Plan over any period not extending
beyond the life expectancy of the Participant and his or her Beneficiary.
               (b) A direct rollover will be available to the Participant and/or
the Spouse under the terms of Section 5.03.
                    (ii) Forms of Death Benefit Distributions.
                         (1) Spousal Death Benefit. On the death of a
Participant, the aggregate amounts credited to the Participant’s Plan accounts
will be paid to the Participant’s Surviving Spouse, or if the Surviving Spouse
has consented in a manner conforming to a Qualified Election, then to the
Participant’s Designated Beneficiary.
          The Surviving Spouse may elect to have distribution of the aggregate
amounts credited to the Participant’s Plan Accounts commence within the 90-day
period following the date of the Participant’s death. The aggregate amount
credited to the Participant’s Plan Accounts shall be adjusted for gains or
losses occurring after the Participant’s death in accordance with the provisions
of the Plan governing the adjustment of account balances for other types of
distributions.
          The Participant may waive the spousal death benefit described in this
Section B(1) of this Exhibit II at any time provided that no such waiver shall
be effective unless it is a Qualified Election.
                         (2) Qualified Election. Any election to waive the
spousal death benefit of Section B(2) of this Exhibit II shall not be effective
unless:

II-2



--------------------------------------------------------------------------------



 



                              (a) the Participant’s Spouse consents in writing
to the election;
                              (b) the election designates a specific
beneficiary, including any class of beneficiaries or any contingent
beneficiaries, which may not be changed without spousal consent (or the Spouse
expressly permits designations by the Participant without any further spousal
consent);
                              (c) the Spouse’s consent acknowledges the effect
of the election.
          If it is established to the satisfaction of the Administrator that
there is no Spouse or that the Spouse cannot be located, a waiver will be deemed
a Qualified Election. Any consent by a Spouse obtained under this provision (or
establishment that the consent of a Spouse may not be obtained) shall be
effective only with respect to such Spouse. A consent that permits designations
by the Participant without any requirement of further consent by such Spouse has
the right to limit consent to a specific beneficiary, and a specific form of
benefit where applicable, and that the Spouse voluntarily elects to relinquish
either or both of such rights. A revocation of a prior waiver may be made by a
Participant without the consent of the Spouse at any time before the
commencement of benefits. The number of revocations shall not be limited.
                    (iii) Other Distribution Provisions.
                         (1) Participant Dies After Distribution Has Begun. In
the event a Participant dies after the distribution of the aggregate amounts
credited to the Participant’s Plan accounts pursuant to Code Section 401(a)(9)
has begun, the distribution of the such aggregate amounts will continue to be
distributed at least as rapidly as under the method of distribution being used
prior to the Participant’s death.
                         (2) Participant Dies Before Distribution Has Begun. In
the event a Participant dies before the distribution of the aggregate

II-3



--------------------------------------------------------------------------------



 



amounts credited to the Participant’s Plan accounts pursuant to Code
Section 401(a)(9) has begun, the distribution of the such aggregate amounts will
be completed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death except to the extent that an election is
made to receive distributions in accordance with (a) or (b) below.
                              (a) If any portion of the aggregate amounts
credited to the Participant’s Plan accounts is payable to a Designated
Beneficiary, distributions may be made over the life or over a period certain
not greater than the life expectancy of the Designated Beneficiary commencing on
or before December 31 of the calendar year immediately following the calendar
year in which the Participant died;
                              (b) If the Designated Beneficiary is the
Participant’s Surviving Spouse, the date distributions are required to begin in
accordance with (a) above shall not be earlier than the later of (1) December 31
of the calendar year immediately following the calendar year in which the
Participant died or (2) December 31 of the calendar year in which the
Participant would have attained age 701/2.
          If the Participant has not made an election pursuant to this
Section C(2) of this Exhibit II by the time of his or her death, the
Participant’s Designated Beneficiary must elect the method of distributions no
later than the earlier of: (1) December 31 of the calendar year in which
distributions would be required to begin under this section, or (2) December 31
of the calendar year which contains the fifth anniversary of the date of death
of the Participant. If the Participant has no Designated Beneficiary, or if the
Designated Beneficiary does not elect a method of distribution, then
distributions of the aggregate amounts credited to the Participant’s Plan
accounts must be completed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.
          For purposes of this Section C(2) of this Exhibit II, if the Surviving
Spouse dies after the Participant, but before the payments to such Spouse begin,
the provisions

II-4



--------------------------------------------------------------------------------



 



of this Section C(2) of this Exhibit II with the exception of paragraph
(b) therein, shall be applied as if the Surviving Spouse were the Participant.
For the purposes of Sections C(1) and C(2) of this Exhibit II, distribution of
the aggregate amounts credited to the Participant’s Plan accounts is considered
to begin on the last business day of March of the calendar year, which follows
the calendar year in which the Participant would have attained age 701/2 (or, if
the preceding sentence is applicable, the date distribution is required to begin
to the Surviving Spouse).
                         (3) Payment to Minor. For purposes of this Exhibit II,
if an amount is payable to either a minor or an individual who has been declared
incompetent, the benefits shall be paid to the legally appointed guardian for
the benefit of said minor or incompetent individual, unless the court which
appointed the guardian has ordered otherwise.
                         (4) Definitions. For purposes of this Exhibit II, the
following definitions shall apply:
                              (a) Designated Beneficiary — The individual who is
designated as the beneficiary under the Plan in accordance with Code
Section 401(a)(9) and the regulations thereunder.
                              (b) Spouse or Surviving Spouse — The Spouse or
Surviving Spouse of the Participant, provided that a former Spouse will be
treated as the Spouse or Surviving Spouse and a current Spouse will not be
treated as the Spouse or Surviving Spouse to the extent provided under a
Qualified Domestic Relations Order as described in Code Section 414(p).

II-5



--------------------------------------------------------------------------------



 



EXHIBIT III
PLAN ELECTIONS
          The following elections have been made in accordance with various
sections of the Plan and are applicable only with respect to the Plan Years
specifically indicated below, except as otherwise required by applicable law:

          Year Election Applies   Applicable Plan Section   Election
1997
  3.07(b)(i),(ii), and (iii) (pages 28-31)   Current year data used to perform
ADP, ACP, and multiple use testing.
 
       
2003
  5.01 (page 65)   Application of final required minimum distribution
regulations

This Exhibit III may be revised from time to time by the Vice President — Human
Resources without amendment to the Plan, provided his/her signature appears
below along with the Signature Date.

III-1



--------------------------------------------------------------------------------



 



SCHEDULE I
PARTICIPATING EMPLOYERS
AS OF JANUARY 1, 2005

              Participating Employer     Name of Affiliated Company  
Designation Date   Revocation Date
Air Products Energy Enterprising, Inc.
  Continuing   N/A
 
       
Air Products Helium, Inc.
  Continuing   N/A
 
       
Air Products, L.P.
  1 October 1999   N/A
 
       
Air Products Manufacturing Co., Inc.
  Continuing   N/A
 
       
Air Products Polymers
  1 October 1998   N/A

S-1